Exhibit 10.14

WHEN RECORDED, RETURN TO:

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia 30308

Attention: Brian T. Holmes, Esq.

FEE AND LEASEHOLD MORTGAGE

AND SECURITY AGREEMENT

HC-3873 N. PARKVIEW DRIVE, LLC, a Delaware limited liability company,

as Grantor

TO

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent,

as Mortgagee

DATED: AS OF July 31, 2013

County: Washington

State: Arkansas

THIS FEE AND LEASEHOLD MORTGAGE AND SECURITY AGREEMENT SHALL BE DEEMED TO
CONSTITUTE A CONTINUOUSLY PERFECTED FIXTURE FILING TO BE FILED OF RECORD IN THE
OFFICE OF THE RECORDER OF WASHINGTON COUNTY, ARKANSAS, AND GRANTED PURSUANT TO
ARK. CODE ANN. §§ 4-9-502 AND 4-9-515, AND THE TERMS AND PROVISIONS HEREOF.



--------------------------------------------------------------------------------

THIS FEE AND LEASEHOLD MORTGAGE AND SECURITY AGREEMENT (this “Instrument”) is
made and entered into as of this 31st day of July, 2013, by and between HC-3873
N. PARKVIEW DRIVE, LLC, a Delaware limited liability company (“Grantor”), as
mortgagor, having a mailing address of 4211 W. Boy Scout Boulevard, Suite 500,
Tampa, Florida 33607, and KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), as mortgagee, having a mailing address of 4910 Tiedeman
Road, 3rd Floor, Brooklyn, Ohio 44144, Attn: Real Estate Capital Services, with
a copy to KeyBank National Association, 1200 Abernathy Road, N.E., Suite 1550,
Atlanta, Georgia 30328, Attn: Daniel Stegemoeller, as Agent (KeyBank, in its
capacity as Agent, is hereinafter referred to as “Agent”) for itself and each
other lender (collectively, the “Lenders”) which is or may hereafter become a
party to that certain First Amended and Restated Credit Agreement, dated as of
November 19, 2012, by and among Carter/Validus Operating Partnership, LP, a
Delaware limited partnership (“Borrower”), KeyBank, as Agent and the Lenders, as
amended by that certain First Amendment to First Amended and Restated Credit
Agreement and Amendment to Unconditional Guaranty of Payment and Performance
dated as of March 15, 2013 (the “March 2013 Amendment”), and as further amended
by that certain Second Amendment to First Amended and Restated Credit Agreement
dated as of June 11, 2013 (as the same may be further varied, amended, restated,
renewed, consolidated, extended or otherwise supplemented from time to time, the
“Credit Agreement”). Capitalized terms used herein that are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
Grantor is a Guarantor and will benefit from the Credit Agreement, as more fully
set forth in the Guaranty (as hereinafter defined) executed by Grantor, and is
granting this Instrument in consideration for such benefit.

WITNESSETH:

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the indebtedness and other obligations of
Grantor and Borrower hereinafter set forth, Grantor does hereby mortgage,
warrant, grant, bargain, sell and convey unto Agent, for the benefit of Agent
and for the ratable benefit of the Lenders and the holders of the Hedge
Obligations, and their successors and assigns, all of the following described
land and interests in land, estates, easements, rights, improvements, property,
fixtures, equipment, furniture, furnishings, appliances, general intangibles,
and appurtenances, whether now or hereafter existing or acquired (collectively,
the “Property”):

(a) The fee interest in and to all those tracts or parcels of land and easements
more particularly described on Exhibit “A-1” attached hereto and by this
reference made a part hereof (the “Fee Premises”).

(b) The leasehold interests, leasehold estates and all right of Grantor
(including without limitation, all renewal or purchase options, if any) in and
to all those tracts or parcels of land and easements more particularly described
on Exhibit “A-2” attached hereto and by this reference made a part hereof (the
“Leased Premises”; the Leased Premises together with the Fee Premises, the
“Land”), created pursuant to that certain Ground Lease dated as of April 6,
2006, between Arnold Leasing Company, LLC, as landlord (“Lessor”), and
Physician’s Surgery Center of Fayetteville, LLC, as tenant, as amended by that
certain First Amendment to Ground Lease

 

2



--------------------------------------------------------------------------------

dated as of October 31, 2007 by and between Lessor and NWA Surgeon Investors
Properties, LLC (“NWA LLC”), as further amended by that certain Second Amendment
to Ground Lease dated as of June 28, 2013 by and between Lessor and NWA LLC, and
as assigned to Grantor by that certain Assignment and Assumption of Lease dated
as of June 28, 2013 by and among Grantor, Lessor and NWA LLC (as the same may
have been or may hereafter be further assigned, amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Ground Lease”), and
all rights, benefits, privileges, and interests of Grantor in and to the Ground
Lease and all modifications, extensions, renewals, and replacements thereof, and
all deposits, credits, options, privileges, and rights of Grantor as tenant
under the Ground Lease, together with all of the easements, rights, privileges,
franchises, tenements, hereditaments and appurtenances now or hereafter
thereunto belonging or in any way appertaining thereto, and all of the estate,
right, title, interest, claim and demand whatsoever of Grantor therein or
thereto, either at law or in equity, in possession or in expectancy, now or
hereafter acquired including, but not limited to, the right, if any, to renew or
extend the Ground Lease for a succeeding term or terms, and also including all
the right, title, claim or demand whatsoever of Grantor either in law or in
equity, in possession or expectancy, of, in and to Grantor’s right, as tenant
under the Ground Lease, to elect under Section 365(h)(1) of Title 11 U.S.C.A.
§101 et seq. and the regulations adopted and promulgated thereto (as the same
may be amended from time to time, the “Bankruptcy Code”) or any other creditors
rights law to terminate or treat the Ground Lease as terminated or to consent to
the transfer of the Lessor’s interest in the Land and the Improvements free and
clear of the Ground Lease under Section 363 of the Bankruptcy Code or under any
other creditors rights law in the event (i) of any bankruptcy or other debtor
relief proceeding of the Lessor, and (ii) (A) the rejection of the Ground Lease
by such Lessor, as debtor in possession, or by a trustee for such Lessor,
pursuant to Section 365 of the Bankruptcy Code or under any other creditors
rights law or (B) any attempt by such Lessor, as debtor in possession, or by a
trustee for such Lessor, to transfer such Lessor’s interest in the Land and the
Improvements under Section 363 of the Bankruptcy Code or under any other
creditors rights law.

(c) All present and future buildings, structures, parking areas, annexations and
improvements of every nature whatsoever now or hereafter situated on the Land
(hereinafter referred to as the “Improvements”) and all materials intended for
construction, reconstruction, alteration and repairs of the Improvements now or
hereafter erected, all of which materials shall be deemed to be included within
the Improvements immediately upon the delivery thereof to the Land, and all gas
and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, incinerating,
sprinkling, and waste removal systems, carpeting and other floor coverings, fire
extinguishers and any other safety equipment required by governmental regulation
or law, washers, dryers, water heaters, mirrors, mantels, air conditioning
apparatus, refrigerating plants, refrigerators, cooking apparatus and
appurtenances, storm windows and doors, window and door screens, awnings and
storm sashes, which are or shall be owned by Grantor and attached to said
Improvements and all other furnishings, furniture, glassware, tableware,
uniforms, linen, drapes and curtains and related hardware and mounting devices,
wall to wall carpeting, radios, lamps, telephone systems, televisions and
television systems, computer systems, guest ledgers, vehicles, fixtures,
machinery, equipment, apparatus, appliances, books and records, chattels,
inventory, accounts, farm products, consumer goods, general intangibles and
personal property of every kind and nature whatsoever now or hereafter owned by
Grantor and located in, on or about, or used or intended to be used with or in
connection with the use, operation or enjoyment of the Property, including all
extensions,

 

3



--------------------------------------------------------------------------------

additions, improvements, betterments, after-acquired property, renewals,
replacements and substitutions, or proceeds from a permitted sale of any of the
foregoing, together with the benefit of any deposits or payments now or
hereafter made by Grantor or on behalf of Grantor, all of which are hereby
declared and shall be deemed to be fixtures and accessions to the Land and a
part of the Property as between the parties hereto and all persons claiming by,
through or under them, and which shall be deemed to be a portion of the security
for the indebtedness herein described and to be secured by this Instrument.

(d) All easements, access rights, rights-of-way, strips and gores of land,
vaults, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties, servitudes, licenses, tenements, hereditaments
and appurtenances, reversion and reversions, remainder and remainders,
whatsoever, in any way belonging, relating or appertaining to the Land or any
part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Grantor.

(e) All leases and all subleases, tenancies, occupancies and licenses, whether
oral or written (collectively, the “Leases”), and all income, rents, issues,
profits, room rentals, transient or guest payments, fees, charges or other
payments for the use or occupancy of rooms or other facilities, and revenues of
the Property from time to time accruing (including, without limitation, all
payments under Leases), all guarantees of the foregoing or letters of credit
relating to the foregoing, lease termination payments, proceeds of insurance,
condemnation payments, tenant security, damage or other deposits whether held by
Grantor or in a trust account, all escrow agreements relating to any of the
Leases, escrow funds, including, without limitation, any funds escrowed for
tenant improvements, fees, charges, rents, license fees, accounts, royalties,
security, damage or other deposits from time to time accruing, all payments
under working interests, production payments, royalties, overriding royalties,
operating interests, participating interest and other such entitlements, and all
the estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Grantor of, in and to the same
(collectively, the “Revenues”); reserving only the right to Grantor to collect
the same (other than lease termination payments, insurance proceeds and
condemnation payments) so long as no Event of Default has occurred and is
continuing.

(f) All insurance policies, building service, building maintenance,
construction, development, management, indemnity, and other similar agreements
and contracts and subcontracts, written or oral, express or implied, now or
hereafter entered into, arising or in any manner related to the purchase,
construction, design, improvement, use, operation, ownership, occupation,
enjoyment, sale, conversion or other disposition (voluntary or involuntary) of
the Property, or the buildings and improvements now or hereafter located
thereon, or any other interest in the Property, or any combination thereof,
franchise agreements, property management agreements, cable television
agreements, contracts for the purchase of supplies, telephone service
agreements, yellow pages or other advertising agreements, sales contracts,
construction contracts, architects agreements, general contract agreements,
design agreements, engineering agreements, technical service agreements, sewer
and water and other utility agreements, service

 

4



--------------------------------------------------------------------------------

contracts, agreements relating to the collection of receivables or use of
customer lists, all bookings and reservations for space or facilities within the
Property, all purchase options, option agreements, rights of first refusal,
contract deposits, earnest money deposits, prepaid items and payments due and to
become due thereunder, and further including all payment and performance bonds,
labor, deposits, assurances, construction guaranties, guaranties, warranties,
indemnities and other undertakings, architectural plans and specifications,
drawings, surveys, soil reports, engineering reports, inspection reports,
environmental audits and other technical descriptions and reports relating to
the Property, renderings and models, permits, consents, approvals, licenses,
variances, agreements, contracts, building permits, purchase orders and
equipment leases, personal property leases, and all causes of action relating
thereto.

(g) All deposit accounts, instruments, accounts receivable, documents, causes of
action, claims, names by which the Property or the improvements thereon may be
operated or known, all rights to carry on business under such names, all
telephone numbers or listings, all rights, interest and privileges of which
Grantor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired;

(h) All assets related to the ownership or operation of the Property or the
Improvements now or hereafter erected thereon, including, without limitation,
accounts (including, without limitation, health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts, documents,
general intangibles (including, without limitation, payment intangibles, and all
current and after acquired copyrights, copyright rights, advertising materials,
web sites, and web pages, software and software licenses, trademarks and service
marks, trademark rights, trademark applications, service mark rights, service
mark applications, trade dress rights, company names, logos, and all domain
names, owned or used in connection with the Grantor’s business, and in each case
all goodwill associated therewith), goods (including, without limitation,
inventory, property, possessions, equipment, fixtures and accessions),
instruments (including, without limitation, promissory notes), investment
property, letter-of-credit rights, letters of credit, money, supporting
obligations, as-extracted collateral, timber to be cut and all proceeds and
products of anything described or referred to above in this Subsection (g), in
each case as such terms are defined under the Uniform Commercial Code as in
effect in the applicable jurisdiction.

(i) All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Agent pursuant to this Instrument, the
Credit Agreement or any other of the Loan Documents.

(j) All proceeds, products, substitutions and accessions of the foregoing of
every type.

TO HAVE AND TO HOLD the mortgage interest in the Property and all parts, rights,
members and appurtenances thereof, to the use, benefit and behalf of Agent for
the ratable benefit of the Lenders and the holders of the Hedge Obligations and
their respective successors

 

5



--------------------------------------------------------------------------------

and assigns; and Grantor covenants that Grantor is lawfully seized and possessed
of the Property as aforesaid, and has good right to mortgage the same, that the
same is unencumbered except for those matters expressly set forth in Exhibit “B”
attached hereto and by this reference made a part hereof (the “Permitted
Encumbrances”), and that Grantor does warrant and will forever defend the title
thereto against the claims of all persons whomsoever, except as to those matters
set forth in said Exhibit “B” attached hereto, or otherwise specifically
approved by Agent in writing after the date hereof.

To secure the following described obligations (collectively, the “Secured
Obligations”):

(a) The debt evidenced by (i) those certain Term Loan Notes made by Borrower in
the aggregate principal amount of Fifty-Five Million and No/100 Dollars
($55,000,000.00) to the order of the Term Loan Lenders, each of which has been
issued pursuant to the Credit Agreement and is due and payable in full on or
before November 19, 2016, unless extended as provided in the Credit Agreement,
and which evidence a term loan in the initial principal amount of up to
$55,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (ii) those certain Amended and Restated Revolving Credit Notes and
Revolving Credit Notes made by Borrower in the aggregate principal amount of
Fifty-Five Million and No/100 Dollars ($55,000,000.00) to the order of the
Revolving Credit Lenders, each of which has been issued pursuant to the Credit
Agreement and is due and payable in full on or before November 19, 2015, unless
extended as provided in the Credit Agreement, and which evidence a revolving
credit loan in the initial principal amount of up to $55,000,000.00 which may be
increased pursuant to Section 2.11 of the Credit Agreement, (iii) that certain
Amended and Restated Swing Loan Note made by Borrower in the principal amount of
Ten Million and No/100 Dollars ($10,000,000.00) to the order of KeyBank, which
has been issued pursuant to the Credit Agreement and is due and payable in full
on or before November 19, 2015, unless extended as provided in the Credit
Agreement, and which evidences a swing loan in the initial principal amount of
up to $10,000,000.00, and (iv) each other note as may be issued under the Credit
Agreement, including, without limitation, to reflect any increase of the term
loan described herein (which is due and payable on or before November 19, 2016,
unless extended as provided in the Credit Agreement), the revolving credit loan
or the swing loan described herein (each of which is due and payable on or
before November 19, 2015, unless extended as provided in the Credit Agreement),
each as originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated from time to time as so varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated; provided, however, that the maximum principal indebtedness under the
promissory notes described in clauses (i) through (iv) above shall not exceed
the aggregate amount of Two Hundred Fifty Million and no/100 Dollars
($250,000,000.00) (collectively, the “Note”);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Grantor contained herein or of Grantor contained in
that certain Unconditional Guaranty of Payment and Performance by Grantor and
others in favor of KeyBank, as Agent for itself and each other Lender, dated as
of March 30, 2012, as amended by that certain First Amendment to Unconditional
Guaranty of Payment and Performance, dated as of June 29, 2012, that certain
Second Amendment to Unconditional Guaranty of Payment and Performance dated as
of July 19, 2012, that certain Omnibus Amendment of Loan Documents dated as of
November 19, 2012 and the March 2013 Amendment (as amended, restated, modified,
renewed,

 

6



--------------------------------------------------------------------------------

supplemented or extended from time to time, the “Guaranty”), of Borrower
contained in the Credit Agreement, and of Grantor and Borrower in the other Loan
Documents, including, without limitation, the obligation of Borrower to
reimburse Issuing Lender for any draws under the Letters of Credit;

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Grantor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations;

(e) Any and all other indebtedness now or hereafter owing by Borrower to Agent
or any Lender pursuant to the terms of the Credit Agreement, whether now
existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and

(f) All costs and expenses incurred by the Agent, the Lenders and the holders of
the Hedge Obligations in connection with the enforcement and collection of the
Secured Obligations, including, without limitation, all attorneys’ fees and
disbursements, and all other such costs and expenses described in and incurred
pursuant to the Note, the Credit Agreement, the Guaranty, this Instrument, and
the other Loan Documents and the agreements evidencing or relating to the Hedge
Obligations (the “Hedge Documents”) (collectively, the “Enforcement Costs”).

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the “Secured Obligations” as defined herein include any
obligation that constitutes an Excluded Hedge Obligation of Grantor.

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Grantor perform all covenants
contained herein in a timely manner and the obligation of the Lenders to make
Loans and issue Letters of Credit under the Credit Agreement has terminated,
then this Instrument shall be released.

Grantor hereby further covenants and agrees with Agent as follows:

ARTICLE 1

1.01 Payment of Secured Obligations. Grantor will pay and perform or cause to be
paid and performed the Secured Obligations according to the tenor thereof and
all other sums now or hereafter secured hereby as the same shall become due.

 

7



--------------------------------------------------------------------------------

1.02 Funds for Impositions. After the occurrence and during the continuance of
an Event of Default, Grantor shall pay to Agent, subject to Agent’s option under
Section 1.03 hereof, on the days that monthly installments of interest are
payable under the Note, until the Note is paid in full, a sum (hereinafter
referred to as the “Funds”) reasonably estimated by Agent to provide an amount
necessary for payment of the following items in full fifteen (15) days prior to
when such items become due (hereinafter collectively referred to as the
“Impositions”): (a) the yearly real estate taxes, ad valorem taxes, personal
property taxes, assessments and betterments, and (b) the yearly premium
installments for the insurance covering the Property and required by the Credit
Agreement. The Impositions shall be reasonably estimated initially and from time
to time by Agent on the basis of assessments and bills and estimates thereof.
The Funds shall be held by Agent in a separate interest bearing account free of
any liens or claims on the part of other creditors of Grantor and as part of the
security for the Secured Obligations. Grantor shall pay all Impositions prior to
delinquency as required by Section 1.03 hereof. In the event Agent elects to
reserve Funds as permitted under this Section 1.02, within ten (10) days after
Grantor furnishes Agent with reasonably satisfactory evidence that Grantor has
paid one or more of the items comprising the Impositions, Agent shall reimburse
Grantor (or the one paying the Impositions) therefor to the extent of the Funds
(plus accrued interest) then held by Agent. Alternatively, Agent shall apply the
Funds to pay the Impositions with respect to which the Funds were paid to the
extent of the Funds then held by Agent and provided Grantor has delivered to
Agent the assessments or bills therefor. Grantor shall be permitted to pay any
Imposition early in order to take advantage of any available discounts. Agent
shall make no charge for so holding and applying the Funds or for verifying and
compiling said assessments and bills. The Funds are pledged as additional
security for the Secured Obligations, and may be applied, at Agent’s option and
without notice to Grantor, to the payment of the Secured Obligations upon the
occurrence of any Event of Default. If at any time the amount of the Funds held
by Agent shall be less than the amount reasonably deemed necessary by Agent to
pay Impositions as such become due, Grantor shall pay to Agent any amount
necessary to make up the deficiency within fifteen (15) business days after
notice from Agent to Grantor requesting payment thereof. Upon payment and
performance in full of the Secured Obligations and termination of the obligation
of the Lenders to make Loans and of Issuing Lender to issue Letters of Credit,
Agent shall promptly refund to Grantor any Funds then held by Agent.

1.03 Impositions, Liens and Charges. Grantor shall pay all Impositions and other
charges, if any, attributable to the Property prior to delinquency, and at
Agent’s option during the continuance of an Event of Default, Grantor shall pay
in the manner hereafter provided under this Section 1.03. Grantor shall, during
continuance of an Event of Default, furnish to Agent all bills and notices of
amounts due under Section 1.03 as soon as received, and in the event Grantor
shall make payment directly, Grantor shall, as and when available, furnish to
Agent receipts evidencing such payments prior to the dates on which such
payments are delinquent, subject to Grantor’s right to contest taxes,
assessments and other governmental charges as provided in the Credit Agreement.
Grantor shall promptly discharge (by bonding, payment or otherwise) any lien
filed against the Property or Grantor (including federal tax liens) and will
keep and maintain the Property free from the claims of all persons supplying
labor or materials to the Property, subject to Grantor’s right to contest the
same as provided in the Credit Agreement. Grantor shall not claim or be entitled
to any credit against the taxable value of the Property by reason of this
Instrument, or any deduction in or credit on the Secured Obligations by reason
of Impositions paid.

 

8



--------------------------------------------------------------------------------

1.04 Taxes, Liens and Other Charges.

(a) In the event of the passage of any state, federal, municipal or other
governmental law, order, rule or regulation, subsequent to the date hereof, in
any manner changing or modifying the laws now in force governing the taxation of
debts secured by mortgages or the manner of collecting taxes so as to adversely
affect Agent or the Lenders, Grantor will promptly pay any such tax. If Grantor
fails to make such payment promptly, or if, in the opinion of Agent, any such
state, federal, municipal, or other governmental law, order, rule or regulation
prohibits Grantor from making such payment or would penalize Agent or the
Lenders if Grantor makes such payment or if, in the opinion of Agent, the making
of such payment could reasonably result in the imposition of interest beyond the
maximum amount permitted by applicable law, then the entire balance of the
principal sums secured by this Instrument and all interest accrued thereon
shall, at the option of Agent, become immediately due and payable.

(b) Grantor will pay all taxes, liens, assessments and charges of every
character including all utility charges, whether public or private, already
levied or assessed or that may hereafter be levied or assessed upon or against
the Property as required under the Credit Agreement.

1.05 Insurance.

Grantor shall procure for, deliver to and maintain for the benefit of Agent and
Lenders the insurance policies described in the Credit Agreement. Grantor shall
pay all premiums on such insurance policies. All proceeds of any property or
casualty insurance or awards of damages on account of any taking or condemnation
for public use of or injury to the Property are hereby assigned and shall be
paid to Agent, for the benefit of the Lenders, subject to Borrower’s and
Grantor’s right to adjust certain claims and use such proceeds as provided in
the Credit Agreement. Any such proceeds shall be released and advanced to
Borrower or Grantor in accordance with and subject to the requirements of the
Credit Agreement and be applied to the cost of repairing or restoring the
Property or the remaining portion of the Property, with any balance remaining to
be applied in accordance with the terms and provisions of the Credit Agreement.
In the event of a foreclosure sale of all or any part of the Property pursuant
to the enforcement of this Instrument, the purchaser of such Property shall
succeed to all rights of Grantor, including any rights to the proceeds of
insurance and to unearned premiums, in and to all of the policies of insurance.
In the event of a foreclosure sale, Agent is hereby authorized, without the
further consent of Grantor, to take such steps as Agent may deem advisable to
cause the interest of such purchaser to be protected by any of such policies. In
case of Grantor’s failure to keep the Property properly insured as required
herein, Agent, after notice to Grantor, at its option may (but shall not be
required to) acquire such insurance as required herein at Borrower’s and
Grantor’s sole expense.

1.06 Condemnation. If all or any portion of the Property shall be damaged or
taken through condemnation (which term when used in this Instrument shall
include any damage or taking by any governmental authority or any transfer by
private sale in lieu thereof), either temporarily or permanently, then all
compensation, awards and other payments or relief thereof, shall be paid and
applied in accordance with terms and provisions of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

1.07 Care, Use and Management of Property.

(a) Grantor will keep, or cause to be kept, the roads and walkways, landscaping
and all other Improvements of any kind now or hereafter erected on the Land or
any part thereof in good condition and repair, will not commit or suffer any
waste, impairment or deterioration (ordinary wear and tear excepted) and will
not do or suffer to be done anything which will increase the risk of fire or
other hazard to the Property or any part thereof.

(b) Grantor will not remove or demolish nor alter the structural character of
any building located on the Land or any fixtures or personal property relating
thereto except when incidental to the replacement of fixtures and personal
property with items of like kind and value or customary tenant improvements
pursuant to Leases approved or deemed approved pursuant to the Credit Agreement.

(c) If the Property or any part thereof is materially damaged by fire or any
other cause, Grantor will give immediate written notice thereof to Agent.

(d) Grantor will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority, all restrictive covenants
and other agreements affecting the Property or relating to the operation thereof
affecting the Property or any part thereof and all licenses or permits affecting
the Property or any part thereof, subject to Grantor’s right to contest the same
as provided in the Credit Agreement.

(e) Grantor shall keep the Property, including the Improvements and the Personal
Property (as hereinafter defined), in good order, repair and tenantable
condition and shall replace fixtures, equipment, machinery and appliances on the
Property when necessary to keep such items in good order, repair, and tenantable
condition (ordinary wear and tear excepted).

(f) Grantor shall keep all franchises, trademarks, trade names, service marks
and licenses and permits necessary for the Grantor’s use and occupancy of the
Property in good standing and in full force and effect.

(g) Unless required by applicable law or unless Agent has otherwise agreed in
writing, Grantor shall not allow changes in the nature of the occupancy or use
for which the Property was intended at the time this Instrument was executed.
Grantor shall not abandon the Property. Grantor shall not initiate, fail to
contest or acquiesce in a change in the zoning classification of the Property or
subject the Property to restrictive or negative covenants without Agent’s
written consent. Grantor shall comply with, observe and perform all zoning and
other laws affecting the Property, all agreements and restrictive covenants
affecting the Property, and all licenses and permits affecting the Property,
subject to Grantor’s right to contest compliance with laws to the extent
permitted in the Credit Agreement.

(h) To the extent permitted under the terms of the applicable Leases, Agent may,
at Grantor’s expense, make or cause to be made reasonable entries upon and
inspections of the Property as permitted in the Credit Agreement during normal
business hours and upon reasonable advance notice, or at any other time when
necessary or appropriate in an emergency circumstance or during the continuance
of an Event of Default, in the sole reasonable discretion of Agent, to protect
or preserve the Property.

 

10



--------------------------------------------------------------------------------

(i) If all or any part of the Property shall be damaged by fire or other
casualty or loss, then, subject to the provisions of the Credit Agreement,
Grantor will promptly restore the Property to the equivalent of its original
condition; and if a part of the Property shall be damaged through condemnation,
Grantor will promptly restore, repair or alter the remaining portions of the
Property in a manner satisfactory to Agent. Notwithstanding the foregoing,
Grantor shall not be obligated to so restore unless, in each instance, Agent
agrees to make available to Grantor (subject to the terms of the Credit
Agreement) any net insurance or condemnation proceeds actually received by Agent
hereunder in connection with such casualty loss or condemnation, to the extent
such proceeds are required to defray the expense of such restoration; provided,
however, that, subject to the provisions of the Credit Agreement, the
insufficiency of any such insurance or condemnation proceeds to defray the
entire expense of restoration shall in no way relieve Grantor of its obligation
to restore.

(j) Grantor shall pay all normal and customary operating expenses for the
Property as the same become due.

1.08 Leases and other Agreements Affecting Property.

(a) As additional security for the Secured Obligations, Grantor presently and
unconditionally assigns and transfers to Agent all of Grantor’s right, title and
interest in and to the Leases and the Revenues, including those now due, past
due or to become due by virtue of any of the Leases for the occupancy or use of
all or any part of the Property. Grantor hereby authorizes Agent or Agent’s
agents to collect the Revenues and hereby directs such tenants, lessees and
licensees of the Property to pay the Revenues to Agent or Agent’s agents;
provided, however, Grantor shall have a license (revocable upon the occurrence
and during the continuance of an Event of Default) to collect and receive the
Revenues. Grantor agrees that each and every tenant, lessee and licensee of the
Property may pay, and hereby irrevocably authorizes and directs each and every
tenant, lessee and licensee of the Property to pay, the Revenues to Agent or
Agent’s agents on Agent’s written demand therefor (which demand may be made by
Agent at any time after the occurrence and during the continuance of an Event of
Default) without any obligation on the part of said tenant, lessee or licensee
to inquire as to the existence of an Event of Default and notwithstanding any
notice or claim of Grantor to the contrary, and Grantor agrees that Grantor
shall have no right or claim against said tenant, lessee or licensee for or by
reason of any Revenues paid to Agent following receipt of such written demand.

(b) Grantor hereby covenants that Grantor has not executed any prior assignment
of the Leases or the Revenues, that Grantor has not performed, and will not
perform, any acts and has not executed, and will not execute, any instruments
which would prevent Agent from exercising the rights of the beneficiary of this
Instrument, and that at the time of execution of this Instrument, there has been
no anticipation or prepayment of any of the Revenues for more than one (1) month
prior to the due dates of such Revenues. Grantor further covenants that Grantor
will not hereafter collect or accept payment of any Revenues more than one
(1) month prior to the due dates of such Revenues.

 

11



--------------------------------------------------------------------------------

(c) Grantor agrees that neither the foregoing assignment of Leases and Revenues
nor the exercise of any of Agent’s rights and remedies under this Section or
Article 2 hereof shall be deemed to make Agent a mortgagee-in-possession or
otherwise responsible or liable in any manner with respect to the Leases, the
Property or the use, occupancy, enjoyment or operation of all or any portion
thereof, unless and until Agent, in person or by agent, assumes actual
possession thereof. Grantor further agrees that the appointment of any receiver
for the Property by any court at the request of Agent or by agreement with
Grantor, or the entering into possession of any part of the Property by such
receiver, shall not be deemed to make Agent a mortgagee-in-possession or
otherwise responsible or liable in any manner with respect to the Leases, the
Property or the use, occupancy, enjoyment or operation of all or any portion
thereof.

(d) If Agent exercises its rights and remedies pursuant to this Section or
Article 2 hereof, all Revenues thereafter collected shall be applied in such
order as Agent may elect in its discretion to the reasonable costs of taking
control of and managing the Property and collecting the Revenues, including, but
not limited to, reasonable attorneys’ fees actually incurred, fees, receiver
fees, premiums on receiver’s bonds, costs of repairs to the Property, premiums
on insurance policies, Impositions and other charges on the Property, and the
costs of discharging any obligation or liability of Grantor as landlord, lessor
or licensor of the Property, or to the Secured Obligations. Agent or any
receiver shall have access to the books and records used in the operation and
maintenance of the Property and shall be liable to account only for those
Revenues actually received. Agent shall not be liable to Grantor, anyone
claiming under or through Grantor or anyone having an interest in the Property
by reason of anything done or left undone by Agent pursuant to this Section or
Article 2 hereof, except in the event of Agent’s gross negligence or willful
misconduct. If the Revenues are not sufficient to meet the costs of taking
control of and managing the Property and collecting the Revenues, any monies
reasonably expended by Agent for such purposes shall become a portion of the
Secured Obligations. Unless Agent and Grantor agree in writing to other terms of
payment, such amounts shall be payable upon notice from Agent to Grantor
requesting payment thereof and shall bear interest from the date of disbursement
at the Default Rate stated in the Credit Agreement unless payment of interest at
such rate would be contrary to applicable law, in which event such amounts shall
bear interest at the highest rate which may be collected from Grantor under
applicable law. The entering upon and taking possession of and maintaining of
control of the Property by Agent or any receiver and the application of Revenues
as provided herein shall not cure or waive any Event of Default or invalidate
any other right or remedy of Agent hereunder.

(e) It is the intention of Agent and Grantor that the assignment effectuated by
this Instrument with respect to the Revenues shall be a direct and currently
effective assignment and shall not constitute merely an obligation to grant a
lien, security interest or pledge for the purpose of securing the Secured
Obligations.

(f) In the event that a court of competent jurisdiction determines that,
notwithstanding such expressed intent of the parties, Agent’s interest in the
Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the forwarding of a notice to Grantor
after the occurrence of an Event of Default advising Grantor of the revocation
of Grantor’s license to collect such Revenues, shall be sufficient action by
Agent to (i) perfect such lien on or security interest in or pledge of the
Revenues, (ii) take possession thereof and (iii) entitle Agent to immediate and
direct payment of the Revenues, for application as provided in this Instrument,
all without the necessity of any further action by Agent, including, without
limitation, any action to obtain possession of the Land, Improvements or any
other portion of the Property.

 

12



--------------------------------------------------------------------------------

1.09 Leases of the Property.

(a) Except as permitted in the Credit Agreement, Grantor shall not enter into
any Lease of all or any portion of the Property or amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of, or consent
to the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease of the Property, without the prior written consent of
Agent. Grantor, at Agent’s request, shall furnish Agent with executed copies of
all Leases hereafter made of all or any part of the Property. Upon Agent’s
request, Grantor shall make a separate and distinct assignment to Agent, as
additional security, of all Leases hereafter made of all or any part of the
Property.

(b) There shall be no merger of (i) the leasehold estates created by the Leases
with the fee estate of the Fee Premises, or (ii) of the leasehold estates
created by the Leases with the leasehold estates of the Leased Premises without
the prior written consent of Agent. Agent may at any time and from time to time
by specific written instrument intended for the purpose, unilaterally
subordinate the lien of this Instrument to any Lease, without joinder or consent
of, or notice to, Grantor, any tenant or any other Person, and notice is hereby
given to each tenant under a Lease of such right to subordinate. No such
subordination shall constitute a subordination to any lien or other encumbrance,
whenever arising, or improve the right of any junior lienholder. Nothing herein
shall be construed as subordinating this Instrument to any Lease.

(c) Grantor hereby appoints Agent its attorney-in-fact, coupled with an
interest, empowering Agent to subordinate this Instrument to any Leases.

1.10 Security Agreement.

(a) Insofar as the machinery, apparatus, equipment, fittings, fixtures, building
supplies and materials, general intangibles and articles of personal property
either referred to or described in this Instrument, or in any way connected with
the use and enjoyment of the Property is concerned, Grantor grants unto Agent a
security interest therein and this Instrument is hereby made and declared to be
a security agreement, encumbering each and every item of personal property (the
“Personal Property”) included herein, in compliance with the provisions of the
Uniform Commercial Code as enacted in the applicable jurisdiction as set forth
in Section 3.04 below (the “UCC”). A financing statement or statements affecting
all of said personal property aforementioned, shall be appropriately filed. The
remedies for any violation of the covenants, terms and conditions of the
security agreement herein contained shall be (i) as prescribed herein with
respect to the Property, or (ii) as prescribed by general law, or (iii) as
prescribed by the specific statutory consequences now or hereafter enacted and
specified in said UCC, all at Agent’s sole election. Grantor and Agent agree
that the filing of such financing statement(s) in the records normally having to
do with personal property shall never be construed as in any way derogating from
or impairing this declaration and hereby stated intention of Grantor and Agent

 

13



--------------------------------------------------------------------------------

that everything used in connection with the production of income from the
Property and/or adapted for use therein and/or which is described or reflected
in this Instrument, is to the full extent provided by law, and at all times and
for all purposes and in all proceedings both legal or equitable shall be,
regarded as part of the real estate irrespective of whether (i) any such item is
physically attached to the Improvements, (ii) serial numbers are used for the
better identification of certain items capable of being thus identified in a
recital contained herein, or (iii) any such item is referred to or reflected in
any such financing statement(s) so filed at any time. Similarly, the mention in
any such financing statement(s) of the rights in and to (1) the proceeds of any
fire and/or hazard insurance policy, or (2) any award in eminent domain
proceedings for a taking or for loss of value, or (3) Grantor’s interest as
lessor in any present or future lease or rights to income growing out of the use
and/or occupancy of the Property, whether pursuant to lease or otherwise, shall
never be construed as in any way altering any of the rights of Agent as
determined by this Instrument, subject to the provisions of the Credit
Agreement, or impugning the priority of Agent’s lien granted hereby or by any
other recorded document, but such mention in such financing statement(s) is
declared to be for the protection of Agent in the event any court shall at any
time hold with respect to the foregoing (1), (2) or (3), that notice of Agent’s
priority of interest to be effective against a particular class of persons, must
be filed in the UCC records.

(b) Grantor warrants that (i) Grantor’s (that is, “Debtor’s”) correct legal name
(including, without limitation, punctuation and spacing) indicated on the public
record of Grantor’s jurisdiction of organization, identity or corporate
structure, residence or chief executive office and jurisdiction of organization
are as set forth in Subsection 1.10(c) hereof; (ii) Grantor (that is, “Debtor”)
has been using or operating under said name, identity or corporate structure
without change for the time period set forth in Subsection 1.10(c) hereof, and
(iii) the location of the Personal Property secured by this Instrument is upon
the Leased Premises or the Fee Premises, as applicable (except that the books
and records related to the Property may be stored and maintained at another
site). Grantor covenants and agrees that Grantor shall not change any of the
matters addressed by clauses (i) or (iii) of this Subsection 1.10(b) unless it
has given Agent thirty (30) days prior written notice of any such change and has
executed or authorized at the request of Agent such additional financing
statements or other instruments in such jurisdictions as Agent may deem
necessary or advisable in its sole discretion to prevent any filed financing
statement from becoming misleading or losing its perfected status.

(c) The information contained in this Subsection 1.10(c) is provided in order
that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the State of Arkansas, for instruments to be
filed as financing statements. The names of the “Debtor” and the “Secured
Party”, the identity or corporate structure, jurisdiction of organization,
organizational number, federal tax identification number, and residence or chief
executive office of “Debtor”, and the time period for which “Debtor” has been
using or operating under said name and identity or corporate structure without
change, are as set forth in Schedule 1 of Exhibit “C” attached hereto and by
this reference made a part hereof; the mailing address of the “Secured Party”
from which information concerning the security interest may be obtained, and the
mailing address of “Debtor”, are as set forth in Schedule 2 of Exhibit “C”
attached hereto; and a statement indicating the types, or describing the items,
of Personal Property secured by this Instrument is set forth hereinabove.

 

14



--------------------------------------------------------------------------------

(d) Exhibit “C” correctly sets forth all names and tradenames that Grantor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Grantor over the last five years.

(e) The Grantor hereby covenants and agrees that:

(1) Grantor shall not merge or consolidate into, or transfer any of the Property
to, any other person or entity except as permitted under the Credit Agreement.

(2) Grantor shall, at any time and from time to time, take such steps as Agent
may reasonably request for Agent (A) to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Property, stating that the bailee holds possession of such Property
on behalf of Agent, (B) to obtain “control” of any investment property, deposit
accounts, letter-of-credit rights, or electronic chattel paper (as such terms
are defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent, and (C) otherwise to insure the continued perfection and priority of the
Agent’s security interest in any of the Property and of the preservation of its
rights therein. If Grantor shall at any time, acquire a “commercial tort claim”
(as such term is defined in the UCC) with respect to the Property or any portion
thereof, Grantor shall promptly notify Agent thereof in writing, providing a
reasonable description and summary thereof, and shall execute a supplement to
this Instrument in form and substance acceptable to Agent granting a security
interest in such commercial tort claim to Agent.

(3) Grantor hereby authorizes Agent, its counsel or its representative, at any
time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Property or any portion thereof in
such jurisdictions as Agent may deem necessary or desirable in order to perfect
the security interests granted by Grantor under this Instrument or any other
Loan Document, and such financing statements may contain, among other items as
Agent may deem advisable to include therein, the federal tax identification
number of Grantor.

(4) Grantor shall not license, lease, sell or otherwise transfer any of the
general intangibles to any third party during the term of this Instrument and
the Credit Agreement without the prior written consent of the Agent (which
consent may be withheld in the Agent’s sole discretion); and the Grantor will
continue to use all trademarks, service marks and trade names in a consistent
manner and shall take all steps necessary to properly maintain any formal
registrations on the general intangibles, and to defend and enforce them, for
the term of this Instrument and the Credit Agreement.

1.11 Further Assurances; After-Acquired Property. At any time and from time to
time, upon request by Agent, Grantor will make, execute and deliver or cause to
be made, executed and delivered, to Agent and, where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be rerecorded and/or
refiled at such time and in such offices and places as shall be deemed desirable
by Agent, any and all such other and further deeds of trust, security
agreements, financing statements, notice filings, continuation statements,
instruments of further

 

15



--------------------------------------------------------------------------------

assurance, certificates and other documents as may, in the opinion of Agent, be
necessary or desirable in order to effectuate, complete, or perfect, or to
continue and preserve (a) the obligation of Grantor under the Guaranty, this
Instrument, the other Loan Documents and the Hedge Documents and (b) this
Instrument as a first and prior lien upon and security interest in and to all of
the Property, whether now owned or hereafter acquired by Grantor. Upon any
failure by Grantor so to do, Agent may make, execute, record, file, re-record
and/or refile any and all such deeds of trust, security agreements, financing
statements, continuation statements, instruments, certificates, and documents
for and in the name of Grantor and Grantor hereby irrevocably appoints Agent the
agent and attorney-in-fact of Grantor so to do, which appointment is a power
coupled with an interest. The lien hereof will automatically attach, without
further act, to all after acquired property attached to and/or used in the
operation of the Property or any part thereof.

1.12 Expenses. Grantor will pay or reimburse Agent, upon demand therefor, for
all reasonable attorney’s fees, costs and expenses incurred by Agent in any
suit, action, legal proceeding or dispute of any kind in which Lenders, Agent or
the holders of the Hedge Obligations is made a party or appears as party
plaintiff or defendant, affecting or arising in connection with the Secured
Obligations secured hereby, this Instrument or the interest created herein, or
the Property, including, but not limited to, the exercise of the power of sale
contained in this Instrument, any condemnation action involving the Property or
any action to protect the security hereof; and any such amounts paid by Lenders,
Agent or the holders of the Hedge Obligations shall be added to the Secured
Obligations secured by the lien of this Instrument.

1.13 Subrogation. Agent shall be subrogated to the claims and liens of all
parties whose claims or liens are discharged or paid with the proceeds of the
Secured Obligations secured hereby.

1.14 Limit of Validity. If from any circumstances whatsoever fulfillment of any
provision of this Instrument, the Guaranty, the Credit Agreement, the Note, any
other Loan Document or any Hedge Document, at the time performance of such
provision shall be due, shall be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges, then
ipso facto the obligation to be fulfilled shall be reduced to the limit, so that
in no event shall any exaction be possible under this Instrument, the Guaranty,
the Note, the Credit Agreement, any other Loan Document or any Hedge Document be
subject to the defense of usury or otherwise transcend or violate applicable law
concerning interest or other charges that is in excess of the current limit, but
such obligation shall be fulfilled to the maximum limit permitted. The
provisions of this Section 1.14 shall control every other provision of this
Instrument, the Guaranty, the Note, the Credit Agreement or any other Loan
Document or any Hedge Document.

1.15 Conveyance of Property. Grantor hereby acknowledges to Agent that (a) the
identity and expertise of Grantor was and continues to be a material
circumstance upon which Agent has relied in connection with, and which
constitute valuable consideration to Agent for, the extending to Borrower of the
loans and other extensions of credit evidenced by the Note and Credit Agreement,
and (b) any change in such identity or expertise could materially impair or
jeopardize the security for the payment of the Secured Obligations granted to
Agent by this Instrument. Grantor therefore covenants and agrees with Agent, as
part of the consideration for the extending to Borrower of the loans evidenced
by the Note, that Grantor shall not convey, transfer, assign, further encumber
or pledge any or all of its interest in the Property except as permitted under
the Credit Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE 2

2.01 Events of Default. The terms “Default” and “Event of Default” as used
herein shall have the following meanings:

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

“Event of Default” shall mean (a) any default in the payment or performance of
the obligations of Grantor hereunder or of Borrower or any other Guarantor under
any of the other Loan Documents when the same shall become due and payable which
is not cured within any grace or notice and cure period provided in the Credit
Agreement or such other Loan Documents, if any, subject to any limitations in
the Credit Agreement on the right of Grantor, Borrower or any other Guarantor to
receive notices of default, or (b) any representation or warranty of Grantor
hereunder proving to be false or incorrect in any material respect upon the date
when made or deemed to have been repeated, or (c) any default in the performance
of the obligations of Grantor or Borrower or any other Person under any of the
Security Documents beyond the expiration of any applicable notice and cure
period, (d) the occurrence of any “Event of Default” under the Credit Agreement
or any other Loan Document, (e) any amendment to or termination of a financing
statement naming Grantor as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by, or caused by,
or at the instance of Grantor or by, or caused by, or at the instance of any
principal, member, general partner or officer of Grantor (collectively, “Grantor
Party”) without the prior written consent of Agent; or (f) in the event that any
amendment to or termination of a financing statement naming Grantor as debtor
and Agent as secured party, or any correction statement with respect thereto, is
filed in any jurisdiction by any party other than a Grantor Party or Agent or
Agent’s counsel without the prior written consent of Agent and Grantor fails to
use its best efforts to cause the effect of such filing to be completely
nullified to the reasonable satisfaction of Agent within ten (10) days after
notice to Grantor thereof.

2.02 Acceleration of Maturity. If an Event of Default shall have occurred and be
continuing, then the entire Secured Obligations secured hereby shall, at the
option of Agent and as permitted by the terms of the Credit Agreement,
immediately become due and payable without notice or demand except as required
by law, time being of the essence of this Instrument.

 

17



--------------------------------------------------------------------------------

2.03 Right to Enter and Take Possession.

(a) If an Event of Default shall have occurred and be continuing, Grantor, upon
demand of Agent, shall forthwith surrender to Agent the actual possession of the
Property, and if and to the extent permitted by law, Agent itself, or by such
officers or agents as it may appoint, may enter and take possession of all the
Property (or such portion or portions as Agent may select) without the
appointment of a receiver, or an application therefor, and may exclude Grantor
and its agents and employees wholly therefrom, and may have joint access with
Grantor to the books, papers and accounts of Grantor.

(b) If Grantor shall for any reason fail to surrender or deliver the Property or
any part thereof after such demand by Agent, Agent may obtain a judgment or
decree conferring upon Agent the right to immediate possession or requiring
Grantor to deliver immediate possession of the Property to Agent. Grantor will
pay to Agent, upon demand, all expenses of obtaining such judgment or decree,
including reasonable compensation to Agent, its attorneys and agents; and all
such expenses and compensation shall, until paid, be secured by the lien of this
Instrument.

(c) Upon every such entering upon or taking of possession, Agent may hold,
store, use, operate, manage and control the Property and conduct the business
thereof and, from time to time, (i) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional fixtures, personalty
and other property; (ii) insure or keep the Property insured; (iii) lease,
manage and operate the Property and exercise all the rights and powers of
Grantor to the same extent as Grantor could in its own name or otherwise with
respect to the same; and (iv) enter into any and all agreements with respect to
the exercise by others of any of the powers herein granted Agent, all as Agent
from time to time may determine to be in its best interest. Agent may collect
and receive all the rents, issues, profits and revenues from the Property,
including those past due as well as those accruing thereafter, and, after
deducting (1) all expenses of taking, holding, managing and operating the
Property (including compensation for the services of all persons employed for
such purposes); (2) the cost of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases and acquisitions;
(3) the cost of such insurance; (4) such taxes, assessments and other similar
charges as Agent may at its option pay; (5) other proper charges upon the
Property or any part thereof; and (6) the reasonable compensation, expenses and
disbursements of the attorneys and agents of Agent, Agent shall apply the
remainder of the monies and proceeds so received by Agent in accordance with
Section 12.5 of the Credit Agreement. Agent shall have no obligation to
discharge any duties of a landlord to any tenant or to incur any liability as a
result of any exercise by Agent of any rights under this Instrument or
otherwise. Agent shall not be liable for any failure to collect rents, issues,
profits and revenues from the Property, nor shall Agent be liable to account for
any such rents, issues, profits or revenues unless actually received by Agent.

(d) Whenever all that is due upon the Secured Obligations and under any of the
terms, covenants, conditions and agreements of this Instrument shall have been
paid, the Lenders have no obligation to make further Loans and the Issuing
Lender has no further obligation to issue Letters of Credit, and all Events of
Default cured, Agent shall surrender possession of the Property to Grantor, its
successors or assigns. The same right of taking possession, however, shall exist
if any subsequent Event of Default shall occur and be continuing.

 

18



--------------------------------------------------------------------------------

2.04 Performance by Agent. If there shall be a Default or Event of Default in
the payment, performance or observance of any term, covenant or condition of
this Instrument, Agent may, so long as such Default or Event of Default
continues, at its option, pay, perform or observe the same, and all payments
made or costs or expenses incurred by Agent in connection therewith, shall be
secured hereby and shall be, upon demand, immediately repaid by Grantor to Agent
with interest thereon at the Default Rate. Agent shall be the sole judge of the
necessity for any such actions and of the amounts to be paid. Agent is hereby
empowered to enter and to authorize others to enter upon the Land or any part
thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without thereby becoming liable to Grantor or any person
in possession holding under Grantor.

2.05 Receiver. If an Event of Default shall have occurred and be continuing,
Agent, upon application to a court of competent jurisdiction, shall be entitled
as a matter of strict right without regard to the occupancy or value of any
security for the Secured Obligations secured hereby or the solvency of any party
bound for its payment, to the appointment of a receiver to take possession of
and to operate the Property (or such portion or portions as Agent may select)
and to collect and apply the rents, issues, profits and revenues thereof. The
receiver shall have all of the rights and powers permitted under the laws of the
State of Arkansas. Grantor will pay to Agent upon demand all reasonable
expenses, including receiver’s fees, attorney’s fees, costs and agent’s
compensation, incurred pursuant to the provisions of this Section 2.05, and all
such expenses shall be secured by this Instrument.

2.06 Enforcement.

(a) If an Event of Default shall have occurred and be continuing, this
Instrument may be foreclosed by Agent as to the Property, or any part thereof,
in any manner permitted by applicable law, including the statutory remedies
provided under Ark. Code Ann. §§ 18-50-101 et.seq. and any judicial foreclosure
remedies provided under Arkansas law or in equity. Any notice required by Ark.
Code Ann. §§ 18-50-101 et.seq. will be directed to Grantor at the address set
forth in this Instrument. Election of any remedy by Agent is not irrevocable and
Agent may at any time subsequent to commencement of any proceeding or procedure
terminate such proceeding or procedure and initiate another proceeding or
procedure. Agent may exercise its rights of enforcement and all other remedies
with respect to the Property under the Uniform Commercial Code as adopted in the
State of Arkansas, or any other statute in force in any other state to the
extent the same is applicable law. To the extent permitted by law, Agent, at its
option, may effect the foreclosure of this Instrument by selling the Property
(or such portion or portions thereof as the Agent may select) at such time and
place and upon such terms and conditions as may be required or permitted by
applicable law. At any foreclosure sale, such portion of the Property as is
offered for sale may, at the Agent’s option, be offered for sale for one total
price, and the proceeds of such sale accounted for in one account without
distinction between the items of security or without assigning to them any
proportion of such proceeds, the Grantor hereby waiving the application of any
doctrine of marshalling.

(b) If an Event of Default shall have occurred and be continuing, Agent may, in
addition to and not in abrogation of the rights covered under subparagraph
(a) of this Section 2.06, either with or without entry or taking possession as
herein provided or otherwise, proceed by a suit or suits in law or in equity or
by any other appropriate proceeding or remedy (i) to enforce payment of the
Secured Obligations or the performance of any term, covenant, condition or
agreement of this Instrument or any other right, and (ii) to pursue any other
remedy available to it, all as Agent shall determine most effectual for such
purposes.

 

19



--------------------------------------------------------------------------------

2.07 Purchase by Agent. Upon any foreclosure sale, Agent, on behalf of the
Lenders and the holders of the Hedge Obligations, may bid for and purchase the
Property and shall be entitled to apply all or any part of the Secured
Obligations secured hereby as a credit to the purchase price.

2.08 Application of Proceeds of Sale. The proceeds received by Agent as a result
of the foreclosure sale of the Property or the exercise of any other rights or
remedies hereunder shall be applied in the manner provided for in Section 12.5
of the Credit Agreement.

2.09 Grantor as Tenant Holding Over. In the event of any such foreclosure sale
by Agent, Grantor shall be deemed a tenant holding over and shall forthwith
deliver possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.

2.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Grantor agrees, to the full extent permitted by law, that in case of a Default
or Event of Default, neither Grantor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption or redemption laws now or
hereafter in force and Grantor, for itself and all who may at any time claim
through or under it, hereby waives to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien hereof. Grantor hereby expressly waives any and all
rights of redemption under Ark. Code Ann. §§ 16-66-502 and 18-49-106, and all
acts amendatory or in replacement thereof or supplemental thereto.

2.11 Waiver of Homestead. Grantor hereby waives and renounces all homestead and
exemption rights provided for by the Constitution and the laws of the United
States and of any state, in and to the Property as against the collection of the
Secured Obligations, or any part hereof.

2.12 Leases; Licensees. Agent, at its option, is authorized to foreclose this
Instrument subject to the rights of any tenants and licensees of the Property,
and the failure to make any such tenants or licensees parties to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted by Grantor to be a defense to any proceedings instituted by Agent to
collect the sums secured hereby.

2.13 Discontinuance of Proceedings and Restoration of the Parties. In case Agent
shall have proceeded to enforce any right, power or remedy under this Instrument
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then and in every such case Grantor and Agent shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken.

 

20



--------------------------------------------------------------------------------

2.14 Remedies Cumulative. No right, power or remedy conferred upon or reserved
to Agent by this Instrument is intended to be exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and may be exercised against Grantor as Agent may
select and shall be in addition to any other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or by statute.

2.15 Waiver.

(a) No delay or omission of Agent, any Lender or any holder of the Hedge
Obligations to exercise any right, power or remedy accruing upon any Default or
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power and remedy given by this Instrument
to Agent may be exercised from time to time and as often as may be deemed
expedient by Agent. No consent or waiver, expressed or implied, by Agent to or
of any Default or Event of Default by Grantor in the performance of the
obligations thereof hereunder shall be deemed or construed to be a consent or
waiver to or of any other Default or Event of Default in the performance of the
same or any other obligations of Grantor hereunder. Failure on the part of
Agent, the Lenders or any holder of the Hedge Obligations to complain of any act
or failure to act or to declare a Default or Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by Agent, any
Lender or any holder of the Hedge Obligations of its rights hereunder or impair
any rights, powers or remedies consequent on any Default or Event of Default by
Grantor.

(b) If Lenders or Agent on behalf of the Lenders, or any holder of the Hedge
Obligations (i) grant forbearance or an extension of time for the payment of any
sums secured hereby; (ii) take other or additional security for the payment of
any sums secured hereby; (iii) waive or do not exercise any right granted herein
or in the Note, the Credit Agreement, any other Loan Document or any Hedge
Document; (iv) release any part of the Property from the lien of this Instrument
or otherwise change any of the terms, covenants, conditions or agreements of the
Note, this Instrument, any other Loan Document or any Hedge Document;
(v) consent to the filing of any map, plat or replat affecting the Property;
(vi) consent to the granting of any easement or other right affecting the
Property; or (vii) make or consent to any agreement subordinating the lien
hereof, any such act or omission shall not release, discharge, modify, change or
affect the original liability under the Note, the Credit Agreement, the
Guaranty, this Instrument or any other obligation of Grantor, or any subsequent
purchaser of the Property or any part thereof, or any maker, co-signer,
endorser, surety or guarantor; nor shall any such act or omission preclude Agent
from exercising any right, power or privilege herein granted or intended to be
granted in the event of any Default then made or of any subsequent Default; nor,
except as otherwise expressly provided in an instrument or instruments executed
by Agent, shall the lien of this Instrument be altered thereby. In the event of
the sale or transfer by operation of law or otherwise of all or any part of the
Property, Agent, without notice, is hereby authorized and empowered to deal with
any such vendee or transferee with reference to the Property or the Secured
Obligations secured hereby, or with reference to any of the terms, covenants,
conditions or agreements hereof, as fully and to the same extent as it might
deal with the original parties hereto and without in any way releasing or
discharging any liabilities, obligations or undertakings.

 

21



--------------------------------------------------------------------------------

2.16 Suits to Protect the Property. Agent shall have power (a) to institute and
maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Property by any acts which may be unlawful or in violation of
this Instrument, (b) to preserve or protect its interest in the Property and in
the rents, issues, profits and revenues arising therefrom, and (c) to restrain
the enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would impair
the security hereunder or be prejudicial to the interest of Lenders or the
holders of the Hedge Obligations.

2.17 Agent May File Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Grantor, its creditors or its property, Agent, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Agent, Lenders and the holders of the Hedge Obligations allowed in such
proceedings for the entire amount due and payable by Grantor under this
Instrument at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Grantor hereunder after
such date.

2.18 WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS INSTRUMENT, GRANTOR
EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT, THE LENDERS AND/OR THE HOLDERS
OF THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED OBLIGATIONS AND, TO THE
EXTENT PERMITTED BY LAW, THE POWER OF AGENT TO SELL THE PROPERTY BY NONJUDICIAL
FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY
NOTICE OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN
UNDER THE PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT
PERMITTED BY LAW, WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND
FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR
THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO
JUDICIAL HEARING PRIOR TO THE EXERCISE BY AGENT OF ANY RIGHT OR REMEDY HEREIN
PROVIDED TO AGENT, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
PROVIDED IN THIS INSTRUMENT OR BY APPLICABLE LAW; (C) ACKNOWLEDGES THAT GRANTOR
HAS READ THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ANY AND ALL QUESTIONS
REGARDING THE LEGAL EFFECT OF THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND
THEIR PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED
WITH COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS INSTRUMENT; AND
(D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN
MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED
FOR LOAN TRANSACTION.

2.19 Claims Against Agent, Lenders and Holders of Hedge Obligations. No action
at law or in equity shall be commenced, or allegation made, or defense raised,
by Grantor against Agent, the Lenders or any holder of the Hedge Obligations for
any claim under or related to this

 

22



--------------------------------------------------------------------------------

Instrument, the Note, the Credit Agreement, the Guaranty or any other
instrument, document, transfer, conveyance, assignment or loan agreement given
by Grantor with respect to the Secured Obligations secured hereby, or related to
the conduct of the parties thereunder, unless written notice of such claim,
expressly setting forth the particulars of the claim alleged by Grantor, shall
have been given to Agent within sixty (60) days from and after the initial
awareness of Grantor of the event, omission or circumstances forming the basis
of Grantor for such claim. Any failure by Grantor to timely provide such written
notice to Agent shall constitute a waiver by Grantor of such claim.

2.20 [Intentionally Omitted].

2.21 Indemnification; Subrogation; Waiver of Offset.

(a) Grantor shall indemnify, defend and hold Agent, the Lenders and the holders
of the Hedge Obligations harmless for, from and against any and all liability,
obligations, losses, damages, penalties, claims, actions, suits, costs and
expenses (including Agent’s reasonable attorneys’ fees, together with reasonable
appellate counsel fees, if any) of whatever kind or nature which may be asserted
against, imposed on or incurred by Agent, or the Lenders or the holders of the
Hedge Obligations in connection with the Secured Obligations, this Instrument,
the Property, or any part thereof, or the exercise by Agent of any rights or
remedies granted to it under this Instrument; provided, however, that nothing
herein shall be construed to obligate Grantor to indemnify, defend and hold
harmless Agent, the Lenders or the holders of the Hedge Obligations for, from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs and expenses asserted against, imposed on or
incurred by Agent or a Lender by reason of such Person’s willful misconduct or
gross negligence if a judgment is entered against Agent, a Lender or a holder of
a Hedge Obligation by a court of competent jurisdiction after the expiration of
all applicable appeal periods.

(b) If Agent, a Lender or a holder of a Hedge Obligation is made a party
defendant to any litigation or any claim is threatened or brought against Agent,
a Lender or a holder of a Hedge Obligation concerning the Secured Obligations,
this Instrument, the Property, or any part thereof, or any interest therein, or
the construction, maintenance, operation or occupancy or use thereof, then
Grantor shall indemnify, defend and hold such Person harmless for, from and
against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by such Person in any such litigation or claim,
whether or not any such litigation or claim is prosecuted to judgment; provided,
however, that nothing in this Section 2.21(b) shall be construed to obligate
Grantor to indemnify, defend and hold harmless Agent, a Lender or a holder of a
Hedge Obligation for, from and against any and all liabilities or claims imposed
on or incurred by such Person by reason of such Person’s willful misconduct or
gross negligence if a judgment is entered against such Person by a court of
competent jurisdiction after expiration of all applicable appeal periods. If
Agent commences an action against Grantor to enforce any of the terms hereof or
to prosecute any breach by Grantor of any of the terms hereof or to recover any
sum secured hereby, Grantor shall pay to Agent its reasonable attorneys’ fees
(together with reasonable appellate counsel, fees, if any) and expenses. The
right to such attorneys’ fees (together with reasonable appellate counsel fees,
if any) and expenses shall be deemed to have accrued on the commencement of such
action, and shall be enforceable whether or not such

 

23



--------------------------------------------------------------------------------

action is prosecuted to judgment. If Grantor breaches any term of this
Instrument, Agent may engage the services of an attorney or attorneys to protect
its rights hereunder, and in the event of such engagement following any breach
by Grantor, Grantor shall pay Agent reasonable attorneys’ fees (together with
reasonable appellate counsel fees, if any) and expenses incurred by Agent,
whether or not an action is actually commenced against Grantor by reason of such
breach. All references to “attorneys” in this Subsection and elsewhere in this
Instrument shall include without limitation any attorney or law firm engaged by
Agent and Agent’s in-house counsel, and all references to “fees and expenses” in
this Subsection and elsewhere in this Instrument shall include without
limitation any fees of such attorney or law firm and any allocation charges and
allocation costs of Agent’s in-house counsel.

(c) A waiver of subrogation shall be obtained by Grantor from its insurance
carrier and, consequently, Grantor waives any and all right to claim or recover
against Agent, the Lenders, the holders of the Hedge Obligations and each of
their respective officers, employees, agents and representatives, for loss of or
damage to Grantor, the Property, Grantor’s property or the property of others
under Grantor’s control from any cause insured against or required to be insured
against by the provisions of this Instrument.

(d) ALL SUMS PAYABLE BY GRANTOR HEREUNDER SHALL BE PAID WITHOUT NOTICE (EXCEPT
AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND, COUNTERCLAIM, SETOFF, DEDUCTION OR
DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION,
AND THE SECURED OBLIGATIONS AND LIABILITIES OF GRANTOR HEREUNDER SHALL IN NO WAY
BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON OF: (I) ANY DAMAGE TO OR
DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF THE PROPERTY OR ANY PART
THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR INTERFERENCE WITH ANY USE OF
THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE DEFECT OR ENCUMBRANCE OR ANY
EVICTION FROM THE FEE PREMISES OR THE LEASED PREMISES, AS APPLICABLE OR THE
IMPROVEMENTS THEREON OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE;
(IV) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT,
DISSOLUTION, LIQUIDATION, OR OTHER LIKE PROCEEDING RELATING TO AGENT, THE
LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT
TO THIS INSTRUMENT BY ANY AGENT OR BY ANY RECEIVER OF AGENT, OR BY ANY COURT, IN
SUCH PROCEEDING; (V) ANY CLAIM WHICH GRANTOR HAS, OR MIGHT HAVE, AGAINST AGENT,
THE LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS; (VI) ANY DEFAULT OR FAILURE
ON THE PART OF AGENT, THE LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS TO
PERFORM OR COMPLY WITH ANY OF THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH
GRANTOR; OR (VII) ANY OTHER OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR
TO THE FOREGOING, WHETHER OR NOT GRANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY
OF THE FOREGOING. GRANTOR WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY
STATUTE OR OTHERWISE TO ANY ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR
REDUCTION OF ANY SUM SECURED HEREBY AND PAYABLE BY GRANTOR.

 

24



--------------------------------------------------------------------------------

2.22 Revolving Credit/Future Advance. This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise. Advances under the Note are subject to the terms and
provisions of the Credit Agreement and the other Security Documents. Grantor
acknowledges that the Secured Obligations may increase or decrease from time to
time and that if the outstanding balance of the Secured Obligations is ever
repaid to zero the security title and security interest created by this
Instrument shall not be deemed released or extinguished by operation of law or
implied intent of the parties. This Instrument shall remain in full force and
effect as to any further advances under the Credit Agreement made after any such
zero balance until the Secured Obligations are paid in full, all agreements to
make further advances or issue letters of credit have been terminated and this
Instrument has been canceled of record. Grantor waives the operation of any
applicable statutes, case law or regulation having a contrary effect.

ARTICLE 3

3.01 Successors and Assigns. This Instrument shall inure to the benefit of and
be binding upon Grantor and Agent and their respective heirs, executors, legal
representatives, successors and assigns. Whenever a reference is made in this
Instrument to Grantor or Agent such reference shall be deemed to include a
reference to the heirs, executors, legal representatives, successors and assigns
of Grantor or Agent.

3.02 Terminology. All personal pronouns used in this Instrument whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. Titles and Articles are for
convenience only and neither limit nor amplify the provisions of this Instrument
itself, and all references herein to Articles, Sections or subsections thereof,
shall refer to the corresponding Articles, Sections or subsections thereof, of
this Instrument unless specific reference is made to such Articles, Sections or
subsections thereof of another document or instrument.

3.03 Severability. If any provision of this Instrument or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Instrument and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

3.04 Applicable Law. This Instrument will be governed by the substantive laws of
the State of Arkansas, without giving effect to its principles of choice of law
or conflicts of law (except with respect to choice of law or conflicts of law
provisions of its Uniform Commercial Code), and the laws of the United States
applicable to transactions in the State of Arkansas. Grantor acknowledges and
agrees that the choice of Arkansas law to govern this Instrument shall in no
event affect the choice of law for any of the other Loan Documents. Should any
obligation or remedy under this Instrument be invalid or unenforceable pursuant
to the laws provided herein to govern, the laws of any other state referred to
herein or of another state whose laws can validate and apply thereto shall
govern.

 

25



--------------------------------------------------------------------------------

3.05 Notices. Except as otherwise provided herein, any notice or other
communication required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered if given and delivered as provided
in the Guaranty if given to Grantor or as provided in the Credit Agreement if
given to Agent.

3.06 Conflict with Credit Agreement Provisions. Grantor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.

3.07 Assignment. This Instrument is assignable by Agent, and any assignment
hereof by Agent shall operate to vest in the assignee all rights and powers
herein conferred upon and granted to Agent.

3.08 Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Grantor under this Instrument, and any and
all other instruments now or hereafter evidencing, securing or otherwise
relating to the Secured Obligations.

3.09 Grantor. Unless the context clearly indicates otherwise, as used in this
Instrument, “Grantor” means the grantors named in recitals hereof or any of
them. The obligations of Grantor hereunder shall be joint and several. If any
Grantor, or any signatory who signs on behalf of any Grantor, is a corporation,
partnership or other legal entity, Grantor and any such signatory, and the
person or persons signing for it, represent and warrant to Agent that this
instrument is executed, acknowledged and delivered by Grantor’s duly authorized
representatives.

3.10 Place of Payment; Forum; Waiver of Jury Trial. All Secured Obligations
which may be owing hereunder at any time by Borrower or Grantor shall be payable
at the place designated in the Credit Agreement (or if no such designation is
made, at the address of Agent indicated at the end of this Instrument). Grantor
hereby irrevocably submits generally and unconditionally for itself and in
respect of its property to the non-exclusive jurisdiction of any state court, or
any United States federal court, sitting in the county in which the Secured
Obligations are payable, and to the non-exclusive jurisdiction of any state
court or any United States federal court sitting in the state in which any of
the Property is located, over any suit, action or proceeding arising out of or
relating to this Instrument or the Secured Obligations. Grantor hereby
irrevocably waives, to the fullest extent permitted by law, any objection that
Grantor may now or hereafter have to the laying of venue in any such court and
any claim that any such court is an inconvenient forum. Grantor hereby agrees
and consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding may be made by certified or registered mail, return receipt
requested, directed to Grantor at its address stated in the first paragraph of
this Instrument, or at a subsequent address of Grantor of which Agent received
actual notice from Grantor in accordance with the Credit Agreement, and service
so made shall be completed five (5) days after the same shall have been so
mailed. Nothing herein shall affect the right of Agent to serve process in any
manner permitted by law or limit the right of Agent to bring proceedings against
Grantor in any other court or jurisdiction. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, GRANTOR AND AGENT, BY ITS ACCEPTANCE OF THIS INSTRUMENT,

 

26



--------------------------------------------------------------------------------

KNOWINGLY, VOLUNTARILY AND INTENTIONALLY MUTUALLY (A) WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY CIVIL ACTION, CLAIM, COUNTERCLAIM, CROSS-CLAIM, THIRD-PARTY
CLAIM, DISPUTE, DEMAND, SUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS INSTRUMENT, THE NOTE, ANY OF THE OTHER LOAN DOCUMENTS, OR
THE LOAN EVIDENCED OR SECURED THEREBY, OR ANY RENEWAL, EXTENSION OR MODIFICATION
THEREOF, OR ANY CONDUCT OF ANY PARTY RELATING THERETO, AND (B) AGREE THAT ANY
SUCH ACTION, CLAIM, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT
BEFORE A JURY. GRANTOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST AGENT OR
ANY OTHER PERSON INDEMNIFIED UNDER THIS INSTRUMENT ON ANY THEORY OF LIABILITY
FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

ARTICLE 4—STATE SPECIFIC PROVISIONS

4.01 Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 4 and the terms and conditions of this
Instrument, the terms and conditions of this Article 4 shall control and be
binding.

4.02 Arkansas State-Specific Provisions.

(a) Maturity Date. The Secured Obligations relating to the Term Loan Notes have
a final maturity date of November 19, 2016, unless extended as provided in the
Credit Agreement, and all other Secured Obligations have a final maturity date
of November 19, 2015, unless extended as provided in the Credit Agreement.

(b) Additional Secured Obligations. This Instrument is given to secure not only
the Secured Obligations defined above, but also (a) the payment and performance
of all judgments, decrees, awards and orders directly or indirectly arising from
or related to any Secured Obligations, and (b) THE PAYMENT OF ALL FUTURE AND
ADDITIONAL INDEBTEDNESS, DIRECT OR INDIRECT, CREATED AFTER THE DATE OF THIS
INSTRUMENT, WHICH MAY BE OWING BY BORROWER OR GRANTOR TO AGENT AT ANY TIME PRIOR
TO PAYMENT IN FULL WITH INTEREST OF THE SECURED OBLIGATIONS (SUCH ADDITIONAL
INDEBTEDNESS TO BE SECURED HEREBY REGARDLESS OF WHETHER IT SHALL BE PREDICATED
UPON FUTURE LOANS OR ADVANCES HEREAFTER MADE BY AGENT, OR OBLIGATIONS HEREAFTER
ACQUIRED BY AGENT THROUGH ASSIGNMENT, SUBROGATION OR OTHERWISE), AND IT IS
AGREED THIS INSTRUMENT SHALL STAND AS SECURITY FOR ALL SUCH FUTURE AND
ADDITIONAL INDEBTEDNESS WHETHER IT BE INCURRED FOR ANY BUSINESS OR OTHER PURPOSE
THAT WAS RELATED OR WHOLLY UNRELATED TO THE PURPOSES OF THE SECURED OBLIGATIONS,
OR WHETHER IT WAS INCURRED FOR SOME PERSONAL OR NON-BUSINESS PURPOSE, OR FOR ANY
OTHER PURPOSE RELATED OR UNRELATED, OR SIMILAR OR DISSIMILAR TO THE PURPOSE OF
THE SECURED OBLIGATIONS.

 

27



--------------------------------------------------------------------------------

(c) Financing Statements. Agent is hereby authorized to execute and file on
behalf of Grantor, without the signature of Grantor, any financing statement
deemed necessary or appropriate by Agent in order to further evidence, perfect
or continue the security interest granted herein or in any other Loan Document.

(d) Collection Cost Recovery. This Instrument shall secure, and Agent shall be
entitled to collect from Grantor and add to the Secured Obligations, including,
without limitation, in any proceeding to enforce this Instrument or foreclose
upon the Property, all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Agent incurred
in preparation for, contemplation of or in connection with the enforcement of
this Instrument and/or the collection of the obligations.

(e) No Merger. If both any leasehold estate and the fee estate for all or any
portion of the Property at any time become vested in one owner, this Instrument
and the lien created hereby shall not be merged, destroyed or terminated by
application of the doctrine of merger and, in such event, Agent shall continue
to have and enjoy all of the rights and privileges of Agent as to the separate
estates. In addition, upon the foreclosure of the lien of this Instrument,
pursuant to the provisions hereof or applicable law, or upon any conveyance in
lieu thereof, neither the fee estate, nor any leases, subleases, or
sub-subleases then existing with respect to all or any portion of the Property
shall be merged, terminated or destroyed by application of the doctrine of
merger, or as a result of such foreclosure or conveyance, unless in such case
Agent or any purchaser at any foreclosure sale shall elect in writing to the
contrary.

(f) No Joint Venture. Nothing contained in this Instrument or any other Loan
Document is intended to create a partnership, joint venture or association
between Grantor or Borrower on the one hand and Agent or any Lender on the other
hand or in any way make Agent or any Lender a co-principal with Grantor or
Borrower on the one hand with reference to the Property, and any inferences to
the contrary are hereby expressly negated.

(g) Fixture Financing Statement. It is intended that as to the fixtures, that
are part of the Property, this Instrument shall be effective as a continuously
perfected financing statement filed pursuant to Ark. Code Ann. §4-9-515 as a
fixture filing from the date of the filing of this Instrument for record with
the Recorder of the County in which the Property is located. In order to satisfy
Ark. Code Ann. § 4-9-502, the following information is hereby provided:

 

Name of Debtor:   HC-3873 N. Parkview Drive, LLC Address of Debtor:  

4211 W. Boy Scout Boulevard, Suite 500

Tampa, Florida 33607

Type of Organization:   limited liability company State of Organization:  
Delaware State Organization Number:   5350378 Record Owner of Property:   3873
N. Parkview Drive, LLC

 

28



--------------------------------------------------------------------------------

(h) Receipt of Fixture Financing Statement. Grantor hereby acknowledges receipt
of a copy of this Instrument in compliance with Agent’s obligation to deliver a
copy of the Fixture Financing Statement to Grantor.

ARTICLE 5—COMPLIANCE WITH CREDIT AGREEMENT

5.01 Representations and Warranties. In addition to the representations and
warranties made by Grantor herein, Grantor hereby makes to the Agent and the
Lenders the representations and warranties set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections: Sections 6.1(c) and (d), 6.2, 6.6,
6.7, 6.8, 6.9, 6.10, 6.12, 6.14, 6.15, 6.16, 6.17, 6.20, 6.23, 6.25, 6.26, 6.27,
6.28, 6.29, 6.30 and 6.32.

5.02 Covenants and Agreements. The Grantor covenants and agrees that so long as
any Loan, Note or Letter of Credit is outstanding that Grantor shall comply with
all of the covenants and agreements set forth in the Credit Agreement applicable
to it, as if it were a party thereto, including, without limitation, those
contained in the following sections: Sections 7.2, 7.3, 7.4(e), 7.5(a), (b),
(c), and (d), 7.6, 7.7 (to the extent required by Section 1.05 hereof), 7.8,
7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19, 8.1, 8.2, 8.3, 8.4, 8.5, 8.6,
8.8, 8.10, 8.12, 8.13, 8.14, 8.15, 18.9, 21, and 25. For purposes of Sections
7.5(a), (b), (c) and (d) of the Credit Agreement, notice given to Agent by
Borrower shall satisfy any requirement that Grantor deliver notice under the
relevant section.

ARTICLE 6—LEASEHOLD MORTGAGE PROVISIONS

6.01 Status of Ground Lease. Grantor hereby warrants and represents as follows:
(i) the Ground Lease constitutes the sole agreement between Grantor and the
Lessor with respect to the Leased Premises and is in full force and effect in
accordance with its terms, covenants and conditions, unmodified by any writing
or otherwise; (ii) that the Ground Lease is a valid and subsisting lease of the
Leased Premises and other property leased pursuant to the Ground Lease;
(iii) all rent, additional rent and other charges reserved therein have been
paid to the extent they are payable to the date hereof; (iv) Grantor enjoys the
quiet and peaceful possession of the Leased Premises demised by the Ground
Lease, subject to the terms thereof; (v) neither Grantor nor, to Grantor’s
knowledge, the Lessor is in default under any of the terms of the Ground Lease
and, to Grantor’s knowledge, there are no circumstances which, with the passage
of time or the giving of notice or both, would constitute a default or event of
default thereunder; (vi) there are no encumbrances of the Ground Lease except as
set forth on Exhibit B hereto and (v) that a true and correct copy of the Ground
Lease has been delivered by Grantor to Agent.

6.02 Continuation of Ground Lease. Grantor shall not, except with the prior
written consent of Agent, (i) cancel, terminate, or surrender the Ground Lease,
or consent to, acquiesce in or accept any cancellation, rejection or termination
thereof, or permit any condition or event to exist which would terminate or
cancel the same or permit such termination or cancellation, or (ii) consent or
fail to object to any attempt by Lessor to sell or transfer its interest in the
Leased Premises and the Improvements thereon free and clear of the Ground Lease,
or (iii) amend,

 

29



--------------------------------------------------------------------------------

modify or otherwise change any term, covenant or condition of the Ground Lease,
or (iv) take any action in connection with the Ground Lease which would have the
effect of materially impairing the value of Grantor’s interest thereunder or of
the Leased Premises, or of materially impairing the interest of Agent or Lenders
therein, or (v) waive, excuse or discharge any of the material obligations and
agreements of any other party under the Ground Lease, or subordinate or consent
to the subordination of the Ground Lease to any mortgage or deed of trust on any
party’s interest in the property demised by the Ground Lease or consent to any
restriction, covenant or agreement affecting the leasehold estate created by the
Ground Lease, or (vi) further assign, transfer, convey, pledge, encumber or
permit the encumbrance of its interest under the Ground Lease. Any attempt on
the part of Grantor to exercise any of the forgoing rights without such written
consent of Agent shall be null and void and of no effect.

6.03 Assignment of Rights under Ground Lease. As further security for the
payment of the Secured Obligations and for the performance of the covenants
contained in this Instrument, Grantor hereby assigns to Agent, on behalf of the
Lenders, all of its rights, privileges and prerogatives to terminate,
subordinate, cancel, modify, change, supplement, alter, amend, renew, consent or
object to any attempted transfer of Lessor’s interest in the Leased Premises and
the Improvements thereon free and clear of the Ground Lease, extend or give
consents or approvals under the Ground Lease (including, without limitation, the
right to elect to accede to any rejection of the Ground Lease in any bankruptcy
proceeding of the landlord thereunder), either orally, by course of conduct or
in writing, and any such termination, subordination, cancellation, modification,
change, supplement, alteration, amendment, extension, consent or approval of or
under the Ground Lease by the Grantor, without the prior written consent thereto
by Agent, shall be void and of no force and effect. Provided that no Event of
Default has occurred and is continuing, Grantor shall be permitted to exercise
its rights, privileges and prerogatives to renew or extend the Ground Lease to
the extent otherwise permitted hereunder.

6.04 Delivery of Notices. Grantor shall furnish to Agent such information and
evidence as Agent may reasonably require concerning the due observance,
performance and compliance with the terms, covenants and provisions, of the
Ground Lease including, but not limited to, any evidence of efforts to cure any
default during any applicable grace period under the Ground Lease. If, pursuant
to the Ground Lease, the Lessor shall deliver to Agent a copy of any written
notice of default or event of default given to Grantor, such notice shall
constitute full authority and protection to Agent for any action taken or
omitted to be taken by Agent in good faith in reliance thereon to cure such
default (and any such cure shall not constitute the curing of any Default or
Event of Default under this Instrument).

6.05 Performance of Ground Lease by Grantor. Grantor will pay or cause to be
paid all rent and other charges required under the Ground Lease as and when the
same are due (without allowance for any cure or grace periods) and Grantor will
keep, observe and perform, or cause to be kept, observed and performed, all of
the other terms, covenants, provisions and agreements of the Ground Lease on the
part of the lessee thereunder to be kept, observed and performed (without
allowance for any cure or grace periods). Grantor will enforce the obligations
of the Lessor under the Ground Lease to the end that Grantor may enjoy all of
the rights granted to it under the Ground Lease.

 

30



--------------------------------------------------------------------------------

6.06 Cure. In the event of any default in the observance or performance of any
of the terms, covenants or conditions to be observed or performed under the
Ground Lease, Agent may, at its option, cause the default or defaults to be
remedied and otherwise exercise any and all of the rights of the Grantor under
the Ground Lease in the name of and on behalf of Grantor. Agent shall promptly
provide to Grantor notice of any such action taken by Agent, but Agent’s right
to take any such action shall not be conditioned upon giving any such notice.
For the purposes of curing any breach of Grantor’s covenants contained in this
section, or in order to cure any failure of compliance, default or event of
default referred to in this section, or effecting, in whole or in part, any such
cure, Agent may do (but shall be under no obligation to do) any act or execute
any document in the name of Grantor or as its attorney-in-fact and, to
facilitate this right of Grantor, Grantor hereby irrevocably appoints Agent,
with full power of substitution, its true and lawful attorney-in-fact in its
name or otherwise to do any and all acts and to execute any and all documents
which may be necessary or in the opinion of Agent desirable to effect any such
cure, or preserve any rights of the Grantor under, or to effect compliance in
whole or in part with, the Ground Lease, and Agent and any person designated by
Agent are hereby granted the right to enter upon the Property at any time and
from time to time for the purpose of taking such action; and any and all
payments made and costs incurred by Agent in connection therewith, including
reasonable attorneys’ fees, shall be secured by this Instrument and, upon
demand, shall be repaid by Grantor to Lenders with interest thereon at the
Default Rate. Grantor hereby expressly agrees that any “Event of Default” under
the Ground Lease shall constitute and be deemed to be an Event of Default under
this Instrument, which shall not be subject to notice or right to cure prior to
becoming an “Event of Default” hereunder.

6.07 No Merger. So long as the Secured Obligations shall remain unpaid, unless
Agent shall otherwise give its written consent, the fee title and the leasehold
estate in the property demised by the Ground Lease shall not merge but shall
always be kept separate and distinct, notwithstanding the union of said estates
in the Lessor, Lenders, Grantor, or any third party, whether by purchase or
otherwise. In case Grantor acquires the fee title or any other estate, title or
interest in the property demised by the Ground Lease, this Instrument shall
automatically attach to and cover and be a lien upon the fee title or such other
estate so acquired, and such fee title or other estate shall, without further
assignment, mortgage or conveyance, become and be subject to the lien of and
covered by this Instrument. Grantor agrees to execute all instruments and
documents which Agent may reasonably require to ratify, confirm and further
evidence Agent’s lien and security title on the acquired estate, title or
interest in respect of the Grantor and to deliver an endorsement to the title
policy for the Land insuring this Instrument as a first priority lien on
Grantor’s fee simple title to the Land without additional exception.
Furthermore, the Grantor hereby appoints Agent its true and lawful attorney in
fact to execute and deliver all such instruments and documents in the name and
on behalf of the Grantor. This power, being coupled with an interest, shall be
irrevocable as long as the Secured Obligations remains outstanding.

6.08 No Release. No release or forbearance of any of Grantor’s obligations under
the Ground Lease, pursuant to the Ground Lease, or otherwise, shall release
Grantor from any of its obligations under this Instrument, including its
obligation with respect to the payment of rent as provided for in the Ground
Lease and the performance of all of the terms, provisions, covenants, conditions
and agreements contained in the Ground Lease, to be kept, performed and complied
with by the tenant therein.

 

31



--------------------------------------------------------------------------------

6.09 Elections. Grantor shall not make any election or give any consent or
approval (other than the exercise of a renewal right or extension right pursuant
to Section 6.11 below) for which a right to do so is conferred upon Grantor as
lessee under the Ground Lease without Agent’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. All such
rights, together with the right of termination, cancellation, modification,
change, supplement, alteration or amendment of the Ground Lease, all of which
have been assigned for collateral purposes to Agent, shall vest in and be
exercisable solely by Agent.

6.10 Arbitration Proceedings. Grantor will give Agent prompt written notice of
the commencement of any arbitration, mediation, accounting or appraisal
proceeding under and pursuant to the provisions of the Ground Lease. Agent shall
have the right to intervene and participate in any such proceeding and Grantor
shall confer with Agent to the extent which Agent deems reasonably necessary for
the protection of Agent. Upon the written request of Agent, Grantor will
exercise all rights of arbitration, mediation, accounting or appraisal conferred
upon it by the Ground Lease. Grantor shall select an arbitrator, mediator,
accountant or appraiser who is approved in writing by Agent, provided, however,
that if at the time any such proceeding shall be commenced, Grantor shall be in
default in the performance or observance of any covenant, condition or other
requirement of the Ground Lease, or an Event of Default exists under this
Instrument, on the part of Grantor to be performed or observed, or Grantor fails
to select such Person in accordance with the terms of the Ground Lease, Agent
shall have, and is hereby granted, the sole and exclusive right to designate and
appoint on behalf of Grantor the arbitrator, mediator, accountant or appraiser
in such proceeding.

6.11 Exercise of Options. Grantor may exercise any right to renew or extend the
term of the Ground Lease contained therein without the prior written consent of
Agent. Grantor shall give Agent simultaneous written notice of the exercise of
such option or right to renew or extend, together with a copy of the instrument
given to the lessor under the Ground Lease exercising such option or right, and,
thereafter, shall promptly deliver to Agent a copy of any acknowledgment by the
lessor under such Ground Lease with respect to the exercise of such option or
right. If such option or right has not been exercised as aforesaid, then not
more than one hundred eighty (180) and not less than one hundred fifty
(150) days before the right of Grantor to exercise any option or right to renew
or extend the term of the Ground Lease shall expire, Grantor shall give Agent
written notice specifying the date, term and manner for which such option or
renewal is to be exercised. Within fifteen (15) business days of written demand
by Agent, Grantor shall exercise any such option or renewal which is necessary
to extend the term of the Ground Lease beyond the term of this Instrument or to
comply with any law affecting Grantor or Agent or which is necessary, in Agent’s
reasonable judgment, to preserve the value of the security intended to be
afforded by this Instrument. Grantor shall promptly provide evidence of such
exercise of such option or right to Agent’s reasonable satisfaction. In the
event that Grantor fails to so exercise any such option or right or in the event
of any default hereunder which is continuing beyond the applicable cure periods,
Grantor hereby agrees and grants to Agent all right and authority to exercise
such option in the name of Grantor or in its own name. Notwithstanding anything
herein to the contrary, Grantor shall not exercise any purchase options, rights
of first offer or rights of first refusal in the Ground Lease without the prior
written consent of Agent, which consent shall not be unreasonably withheld,
conditioned or delayed including, without limitation, delivery of a mortgage on
the fee interest. Nothing contained herein shall affect or limit any rights of
Agent granted under the Ground Lease.

 

32



--------------------------------------------------------------------------------

6.12 Bankruptcy.

(a) The lien of this Instrument shall attach to all of Grantor’s rights and
remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, 11 U.S.C. § 365(h), including, without limitation, all of
Grantor’s rights to remain in possession of the Property. In the event that the
Lessor should become subject to any bankruptcy proceedings, Grantor shall not
accept any rejection by such Person or trustee on behalf of such Person in
bankruptcy as terminating the Ground Lease, but, instead, shall remain in
possession of the premises leased pursuant to the Ground Lease to the full
extent permitted by law. Without limiting the foregoing, no such acceptance of
any rejection of the Ground Lease or treatment of the Ground Lease as terminated
by Grantor shall be effective unless consented to in writing by Agent.

(b) Grantor shall not, without Agent’s prior written consent, elect to treat the
Ground Lease as terminated under Subsection 365(h)(1) of the Bankruptcy Code, 11
U.S.C. § 365(h)(1). Any such election made without Agent’s consent shall be
void. If the Ground Lease is rejected in any case, proceeding or other action
commenced by or against the Lessor (or any person or party constituting or
having an interest in the Ground Lease) under the Bankruptcy Code or any
comparable federal or state statute or law, (i) Grantor, promptly after
obtaining notice thereof, shall give written notice thereof to Agent, and
(ii) this Instrument and all the liens, terms, covenants and conditions of this
Instrument shall extend to and cover Grantor’s possessory rights under
Subsection 365(h) of the Bankruptcy Code (including all renewal and extension
rights) and to any offsets and claim for damages due to Lessor’s rejection of
the Ground Lease. In addition, Grantor hereby collaterally assigns to Agent,
Grantor’s rights to remain in possession of the premises demised under the
Ground Lease and to offset rents under the Ground Lease under Subsections
365(h)(1)(A)(ii) and 365(h)(1)(B) of the Bankruptcy Code in the event any case,
proceeding or other action is commenced by or against the Lessor under the
Bankruptcy Code or any comparable federal or state statute or law. Grantor
hereby assigns to Agent Grantor’s right under Subsection 365(d)(4)(B) to seek an
extension of the 120-day period within which Grantor must accept or reject the
Ground Lease under Subsection 365(d)(4)(A) of the Bankruptcy Code or any
comparable federal or state statute or law with respect to any case, proceeding
or other action commenced by or against Grantor under the Bankruptcy Code or
comparable federal or state statute or law. Furthermore, if Grantor shall desire
to reject the Ground Lease under the Bankruptcy Code or any comparable federal
or state statute or law, Grantor shall, at Agent’s request, assign its interest
in the Ground Lease to Agent in lieu of rejecting the Ground Lease as described
above, upon receipt by Grantor of written notice from Agent of such request
together with the agreement of Agent to cure any existing defaults of Grantor
under the Ground Lease to the extent required thereunder. Grantor hereby waives,
for the benefit of Agent, its successors and assigns only, and not enforceable
by anyone else, the provisions of Section 365 of the Bankruptcy Code or of any
other creditors rights law which gives or purports to give Grantor any right of
election to terminate the Ground Lease, to acquiesce in the termination of the
Ground Lease or to surrender possession of the Property in the event of any
bankruptcy or other debtor relief proceeding of Grantor or any other Person
including, without limitation, Lessor.

 

33



--------------------------------------------------------------------------------

(c) In the event Lessor, as debtor in possession, or a trustee for Lessor,
attempts to transfer its interest in the Land and the Improvements free and
clear of the Ground Lease pursuant to Section 363 of the Bankruptcy Code or
pursuant to any other creditors rights law, Grantor shall not consent, acquiesce
or fail to object to such attempted transfer. Any such consent, acquiescence or
failure to object shall be null and void. In any event, Grantor hereby waives,
for the benefit of Agent, its successors and assigns only, and not enforceable
by anyone else, the provisions of Section 363 of the Bankruptcy Code or of any
other creditors rights law which gives or purports to give Grantor or Lessor any
right to consent to or acquiesce in the transfer of the Lessor’s interest in the
Land and the Improvements free and clear of the Ground Lease, to acquiesce in
the termination of the Ground Lease or to surrender possession of the Property
in the event of any bankruptcy or other debtor relief proceeding of Lessor or
any other Person.

(d) Grantor hereby unconditionally assigns, transfers and sets over to Agent all
of Grantor’s claims and rights to offsets and the payment of damages arising
from any rejection of the Ground Lease by Lessor or any other fee owner of the
Property under the Bankruptcy Code. Agent shall have the right to proceed in its
own name or in the name of Grantor in respect of any offsets, claim, suit,
action or proceeding relating to the rejection of the Ground Lease, including,
without limitation, the right to file and prosecute, either in its own name or
in the name of Grantor, any proofs of claim, complaints, motions, applications,
notices and other documents, in any case in respect to the Lessor or any fee
owner under the Bankruptcy Code. This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing offsets, claims,
rights and remedies, and shall continue in effect until all of the Secured
Obligations has been satisfied and discharged in full. Any amounts received by
Agent as damages arising out of the rejection of the Ground Lease as aforesaid
shall be applied first to all costs and expenses of Agent (including, without
limitation, attorneys’ fees) incurred in connection with the exercise of any of
its rights or remedies under this Section and then in accordance with the
provisions of the Loan Documents. Grantor shall promptly make, execute,
acknowledge and deliver, in form and substance satisfactory to Agent, a UCC
Financing Statement (Form UCC 1) and all such additional instruments, agreements
and other documents, as may at any time hereafter be required by Agent to
effectuate and carry out the assignment made pursuant to this Section and any
other powers granted to Agent.

(e) If pursuant to Subsection 365(h)(1)(B) of the Bankruptcy Code, 11 U.S.C. §
365(h)(1)(B), Grantor shall seek to offset against the rent reserved in the
Ground Lease the amount of any damages caused by the nonperformance by the
Lessor or any fee owner of any of their obligations under the Ground Lease after
the rejection by the Lessor or any fee owner of the Ground Lease under the
Bankruptcy Code, Grantor shall, prior to effecting such offset, notify Agent in
writing of its intent to do so, setting forth the amounts proposed to be so
offset and the basis therefor. Agent shall have the right to object to all or
any part of such offset that, in the reasonable judgment of Agent, would
constitute a breach of the Ground Lease, and in the event of such objection,
Grantor shall not effect any offset of the amounts so objected to by Agent.
Neither Agent’s failure to object as aforesaid nor any objection relating to
such offset shall constitute an approval of any such offset by Agent.

(f) If any action, proceeding, motion or notice shall be commenced or filed in
respect of the Lessor or any fee owner, the Property or the Ground Lease in
connection with any case under the Bankruptcy Code, Agent shall have the option,
exercisable upon written notice from Agent to Grantor, to conduct and control
any such litigation with counsel of Agent’s

 

34



--------------------------------------------------------------------------------

choice. Agent may proceed in its own name or in the name of Grantor in
connection with any such litigation, and Grantor agrees to execute any and all
powers, authorizations, consents or other documents reasonably required by Agent
in connection therewith. Grantor shall, upon demand, pay to Agent all costs and
expenses (including attorneys’ fees) paid or incurred by Agent in connection
with the prosecution or conduct of any such proceedings. Any such costs or
expenses not paid by Grantor as aforesaid shall be secured by the lien of this
Instrument and shall be added to the principal amount of the indebtedness
secured hereby. Grantor shall not commence any action, suit, proceeding or case,
or file any application or make any motion (unless such motion is for the
purpose of protecting the Ground Lease and its value as security for the
obligations secured by this Instrument), in respect of the Ground Lease in any
such case under the Bankruptcy Code without the prior written consent of Agent,
which consent shall not be unreasonably withheld, conditioned or delayed.

(g) Grantor shall, after obtaining knowledge thereof, promptly notify Agent in
writing of any filing by or against the Lessor or other fee owner of a petition
under the Bankruptcy Code. Grantor shall promptly deliver to Agent, following
receipt, copies of any and all notices, summonses, pleadings, applications and
other documents received by Grantor in connection with any such petition and any
proceedings relating thereto.

(h) If there shall be filed by or against Grantor a petition under the
Bankruptcy Code and Grantor, as lessee under the Ground Lease, shall determine
to reject the Ground Lease pursuant to Section 365(a) of the Bankruptcy Code,
Grantor shall give Agent not less than thirty (30) days’ prior written notice of
the date on which Grantor shall apply to the Bankruptcy Court for authority to
reject the Ground Lease. Agent shall have the right, but not the obligation, to
serve upon Grantor within such thirty (30) day period a notice stating that
Agent demands that Grantor assume and assign the Ground Lease to Agent pursuant
to Section 365 of the Bankruptcy Code. If Agent shall serve upon Grantor the
notice described in the preceding sentence, Grantor shall not seek to reject the
Ground Lease and shall comply with the demand provided for in the preceding
sentence.

6.13 No Assumption. Notwithstanding anything to the contrary contained herein,
this Instrument shall constitute an assignment of the Ground Lease for
collateral purposes only and Agent shall have no liability or obligation
thereunder by reason of its acceptance of this Instrument.

6.14 New Lease. If the Ground Lease is canceled or terminated, and if Agent or
its nominee shall acquire an interest in any new lease of the property demised
thereby, Grantor shall have no right, title or interest in or to the new lease
or the leasehold estate created by such new lease.

6.15 Estoppel. Within twenty (20) days after written demand by Agent, Grantor
shall use commercially reasonable efforts to cause the Lessor deliver an
estoppel certificate in a form substantially similar to that estoppel
certificate being delivered by the Lessor to Agent on or around the date hereof,
among other things, setting forth (i) the name of the tenant thereunder,
(ii) that the Ground Lease has not been modified or, if it has been modified,
the date of each modification (together with copies of each such modification),
(iii) the basic rent payable under the Ground Lease, (iv) the date to which all
rental charges have been paid by the tenant under the Ground Lease, (v) whether
there are any alleged defaults of the tenant under the Ground Lease and, if
there are, setting forth the nature thereof in reasonable detail, and (vi) such
other matters as may be reasonably requested by Agent.

 

35



--------------------------------------------------------------------------------

6.16 Liability. Agent shall be liable for the obligations of Grantor arising
under the Ground Lease for only that period of time which Agent has acquired, by
foreclosure or otherwise, and is holding all of the Grantor’s right, title and
interest therein.

6.17 Liens Upon Fee. In the event any lien or encumbrance, other than those
exceptions shown in the title policy in favor of Agent insuring the lien of this
Instrument, now or hereafter exists upon the fee title of Lessor under the
Ground Lease or the leasehold estate, Grantor will do or cause to be done
everything necessary to preserve and protect: (i) the leasehold estate, from
loss by reason of sale under or foreclosure of any such lien or encumbrance; and
(ii) the title and possession of the leasehold estate so that these presents
shall be and continue to be a first and prior lien on all of the Property,
subject only to those exceptions shown in the title policy in favor of Agent
insuring the lien of this Instrument.

[SIGNATURES ON NEXT PAGE]

 

36



--------------------------------------------------------------------------------

THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

IN WITNESS WHEREOF, Grantor has executed this Instrument as of the day and year
first above written.

 

GRANTOR: HC-3873 N. PARKVIEW DRIVE, LLC, a Delaware limited liability company
By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name: John E. Carter     Title: Chief Executive Officer

[Signature Page to Arkansas Mortgage]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF FLORIDA         )

                                                 )

COUNTY OF HILLSBOROUGH  )

On this 30 day of July, 2013, before me, Demetra Elliott, a Notary Public (or
before any officer within this State or without the State now qualified under
existing law to take acknowledgments), duly commissioned, qualified, and acting,
within and for said County and State, appeared in person the within named John
E. Carter (being the person authorized by said limited liability company to
execute such instrument, stating his capacity in that behalf), to me personally
well known (or satisfactorily proven to be such person), who stated that he was
the Chief Executive Officer of Carter Validus Mission Critical REIT, Inc., a
Maryland corporation, the general partner of Carter/Validus Operating
Partnership LP, a Delaware limited partnership, the sole member of HC-3873 N.
Parkview Drive, LLC, a Delaware limited liability company, and was duly
authorized in his capacity to execute the foregoing instrument(s) for and in the
name and behalf of said limited liability company, and further stated and
acknowledged that he had so signed, executed, and delivered said foregoing
instrument for the consideration, uses, and purposes therein mentioned and set
forth.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 30 day
of July, 2013.

 

/s/ Demetra Elliott Notary Public

My Commission Expires: 02/11/2015

[Signature Page to Arkansas Mortgage]



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

TRACT 1

LOTS THIRTEEN (13), FOURTEEN (14) AND FIFTEEN (15), VANTAGE SQUARE, UNIT 2, A
SUBDIVISION TO THE CITY OF FAYETTEVILLE, ARKANSAS, AS SHOWN ON THE PLAT OF
RECORD IN PLAT BOOK 10, AT PAGES 79-80, PLAT RECORDS OF WASHINGTON COUNTY,
ARKANSAS.

ALSO BEING DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST CORNER OF LOT THIRTEEEN (13), VANTAGE SQUARE, UNIT 2,
SUBDIVISION TO THE CITY OF FAYETTEVILLE, ARKANSAS, SAID POINT BEING A SET 1/2”
IRON REBAR; THENCE S01°12’54”E 415.40 FEET ALONG THE EAST LINE OF LOTS THIRTEEN
(13), FOURTEEN (14) AND FIFTEEN (15) OF SAID VANTAGE SQUARE, UNIT 2 TO A
CHISELED ‘X’ IN CONCRETE AT THE SOUTHEAST CORNER OF SAID LOT FIFTEEN (15);
THENCE S88°57’05”W 149.93 FEET TO AN EXISTING IRON REBAR AT THE SOUTHWEST CORNER
OF SAID LOT FIFTEEN (15); THENCE N01°13’12”W 415.13 FEET ALONG THE WEST LINE OF
SAID LOTS FIFTEEN (15), FOURTEEN (14) AND THIRTEEN (13) TO AN EXISTING IRON
REBAR AT THE NORTHWEST CORNER OF SAID LOT THIRTEEN (13); THENCE N88°50’47”E
149.97 FEET TO THE POINT OF BEGINNING, CONTAINING 1.43 ACRES, MORE OR LESS.

TRACT 2

A PART OF LOT 4L OF THE REPLAT OF LOTS 4B & 4C, VANTAGE SQUARE, UNIT 2, A
SUBDIVISION TO THE CITY OF FAYETTEVILLE, WASHINGTON COUNTY, ARKANSAS, AS SHOWN
ON THE PLAT OF RECORD IN PLAT BOOK 23A, AT PAGE 292, AND PLAT BOOK 23A, AT PAGE
310, PLAT RECORDS OF WASHINGTON COUNTY, ARKANSAS, BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 4L, ALSO
BEING A POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF NORTH PARKVIEW DRIVE; THENCE
ALONG SAID RIGHT-OF-WAY LINE, N02°13’53”E 236.65 FEET; THENCE LEAVING SAID
RIGHT-OF-WAY, S87°40’39”E 188.97 FEET; THENCE S02°13’53”W 122.17 FEET; THENCE
S87°46’07”E 20.50 FEET; THENCE S02°13’53”W 54.00 FEET; THENCE N87°46’07”W 20.50
FEET; THENCE S02°13’53”W 10.90 FEET; THENCE S87°32’25”E 6.60 FEET; THENCE
S02°28’41”W 22.58 FEET; THENCE N87°31’19”W 10.00 FEET; THENCE S02°28’41”W 27.52
FEET; THENCE N87°31’19”W 185.36 FEET TO THE POINT OF BEGINNING, CONTAINING
45,926 SQUARE FEET OT 1.05 ACRES, MORE OR LESS. SUBJECT TO ALL EASEMENTS,
RIGHTS-OF-WAY OR COVENANTS OF RECORD OR FACT.

ALSO BEING DESCRIBED AS:

A PART OF LOT 4L OF THE REPLAT OF LOTS 4B & 4C, VANTAGE SQUARE, UNIT 2, A
SUBDIVISION TO THE CITY OF FAYETTEVILLE, WASHINGTON COUNTY, ARKANSAS, AS SHOWN
ON THE PLAT OF RECORD IN PLAT BOOK 23A, AT PAGE 292, AND PLAT BOOK 23A, AT PAGE
310, PLAT RECORDS OF WASHINGTON COUNTY, ARKANSAS, BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 4L, ALSO
BEING A POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF NORTH PARKVIEW DRIVE; THENCE
ALONG SAID RIGHT-OF-WAY LINE, N01°12’50”W 236.65 FEET; THENCE LEAVING SAID
RIGHT-OF-WAY, N88°52’38”E 188.97 FEET; THENCES01°12’50”E 122.17 FEET; THENCE
N88°47’10”E 20.50 FEET; THENCE S01°12’50”E 54.00 FEET; THENCES88°47’10”W 20.50
FEET; THENCE S01°12’50”E 10.90 FEET; THENCE N89°00’52”E 6.60 FEET; THENCE
S00°58’02”E 22.58 FEET; THENCE S89°01’58”W 10.00 FEET; THENCE S00°58’02”E 27.52
FEET; THENCE S89°02’04”W 185.36 FEET TO THE POINT OF BEGINNING, CONTAINING
45,926 SQUARE FEET OT 1.05 ACRES, MORE OR LESS.

 

EXHIBIT “A” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Encumbrances

Permitted Encumbrances are such matters as are shown on Schedule B to the Pro
Forma Loan Title Insurance Policy File No. 1304379-959 issued by First American
Title Insurance Company to the Agent in connection with this Instrument.

 

EXHIBIT “B” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Schedule 1

(Description of “Debtor” and “Secured Party”)

 

A. Debtor:

 

  1. HC-3873 N. Parkview Drive, LLC, a limited liability company organized under
the laws of the State of Delaware. Debtor has been using or operating under said
name and identity or corporate structure without change since June 12, 2013.

Names and Tradenames used within last five years:

None

Location of all chief executive offices over last five years:

4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607.

State Organizational Number: 5350378

 

B. Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

EXHIBIT “C” - PAGE 1



--------------------------------------------------------------------------------

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A. The mailing address of Debtor is:

HC-3873 N. Parkview Drive, LLC

4211 W. Boy Scout Boulevard

Suite 500

Tampa, Florida 33607

Attn: Todd Sakow, Chief Financial Officer

 

B. The mailing address of Secured Party is:

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

Schedule 2 - Page 1